EXHIBIT 10.1

 

EXECUTION VERSION

$300,000,000

TransDigm Inc.

7¾% Senior Subordinated Notes due 2014

PURCHASE AGREEMENT

January 31, 2007

CREDIT SUISSE SECURITIES (USA) LLC (“Credit Suisse”)
LEHMAN BROTHERS INC. (“Lehman”)
  As representatives of the several initial purchasers

c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue,
New York, N.Y. 10010-3629

and

c/o Lehman Brothers Inc.
745 Seventh Avenue
New York, N.Y. 10019

Dear Sirs:


1.  TRANSDIGM INC., A DELAWARE CORPORATION (THE “COMPANY”), PROPOSES, SUBJECT TO
THE TERMS AND CONDITIONS STATED HEREIN, TO ISSUE AND SELL TO THE SEVERAL INITIAL
PURCHASERS NAMED IN SCHEDULE A HERETO (COLLECTIVELY, THE “PURCHASERS”)
U.S.$300,000,000 PRINCIPAL AMOUNT OF ITS 7¾% SENIOR SUBORDINATED NOTES DUE 2014
(THE “OFFERED SECURITIES”) TO BE ISSUED AS ADDITIONAL SECURITIES UNDER THE
INDENTURE DATED AS OF JUNE 23, 2006, AMONG THE COMPANY, TRANSDIGM GROUP
INCORPORATED (“TD GROUP”), THE SUBSIDIARY GUARANTORS FROM TIME TO TIME PARTY
THERETO AND THE BANK OF NEW YORK TRUST COMPANY, N.A., AS TRUSTEE (THE
“TRUSTEE”), AS SUPPLEMENTED BY THE FIRST SUPPLEMENTAL INDENTURE THERETO, DATED
AS OF NOVEMBER 2, 2006 (AS SO SUPPLEMENTED, THE “INDENTURE”).  THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, IS HEREIN REFERRED TO AS THE “SECURITIES
ACT.”

As described under the heading “The Transactions” in the Preliminary Offering
Circular (as defined below) and the Final Offering Circular (as defined below),
the Company intends to acquire (the “Acquisition”) all of the equity interests
of Aviation Technologies, Inc., a Delaware corporation (“ATI”).

In order to consummate the Acquisition, the Company has organized Project Coffee
Acquisition Co., a Delaware corporation and a wholly-owned subsidiary of the
Company (“Merger Sub”).  Pursuant to the Agreement and Plan of Merger, dated as
of January 9, 2007 (the “Merger Agreement”), among the Company, Merger Sub and
ATI, Merger Sub will be merged with and into ATI, with ATI continuing as the
surviving corporation and a wholly-owned subsidiary of the Company (the
“Merger”).

In connection with the Acquisition, the Company will amend its existing credit
agreement, dated as of June 23, 2006 (the “Existing Credit Agreement”), to,
among other things, (i) provide for an increase in the revolving credit facility
thereunder of $50,000,000, (ii) provide for an incremental term loan of
$130,000,000 (the “Incremental Term Loan”) and (iii) make certain other
amendments to the terms


--------------------------------------------------------------------------------


 

thereof as described more fully in the Preliminary Offering Circular and the
Final Offering Circular (as so amended, the “Amended Credit Agreement”).

The Acquisition, the issuance of the Offered Securities and the execution of
(i) the Amended Credit Agreement, (ii) this Agreement, (iii) a supplemental
indenture to the Indenture (the “Supplemental Indenture”), which Supplemental
Indenture will cause the ATI Guarantors (as defined below) to guarantee the
Offered Securities effective upon the consummation of the Merger, (iv) the
Registration Rights Agreement (as defined below) and (v) counterparts to this
Agreement and the Registration Rights Agreement by the ATI Guarantors upon
consummation of the Merger and the consummation of all other related
transactions contemplated by the Merger Agreement, this Agreement or described
in the Preliminary Offering Circular and the Final Offering Circular under the
headings “The Transactions” are referred to herein collectively as the
“Transactions”.

The Offered Securities under the Indenture will be fully and unconditionally,
and jointly and severally, guaranteed on a senior subordinated unsecured basis
by (i) TD Group, (ii) each of the subsidiaries of the Company listed on Schedule
B hereto (the “Company Guarantors”) and (iii) effective upon the consummation of
the Merger, ATI and each of its subsidiaries listed on Schedule C hereto (ATI
and the subsidiaries of ATI listed on Schedule C hereto are sometimes
collectively referred to herein as the “ATI Guarantors”).  In connection
therewith, and concurrently with the consummation of the Merger, each of the ATI
Guarantors will each execute the Supplemental Indenture and counterparts to this
Agreement and the Registration Rights Agreement.  The guarantees described in
this paragraph are collectively referred to as the “Guarantees,” and TD Group,
the Company Guarantors and the ATI Guarantors are collectively referred to as
the “Guarantors”.

The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement to be entered into on the Closing Date (as defined
below) among the Company, the Guarantors and Credit Suisse and Lehman, as
representatives of the several Purchasers (the “Registration Rights Agreement”),
pursuant to which, and subject to the terms and conditions set forth therein,
the Company shall agree to file a registration statement with the Securities and
Exchange Commission (the “Commission”) registering the resale of the Offered
Securities under the Securities Act; provided, however, that the undertakings of
the ATI Guarantors as set forth in the Registration Rights Agreement will not
become effective until such Guarantors execute their respective counterparts to
the Registration Rights Agreement.

This Agreement (including the counterparts to be executed concurrently with the
consummation of the Merger by the ATI Guarantors), the Indenture, the
Supplemental Indenture (to be executed concurrently with the consummation of the
Merger by the ATI Guarantors), the Offered Securities and the Registration
Rights Agreement (including the counterparts to be executed concurrently with
the consummation of the Merger by the ATI Guarantors) are referred to in this
Agreement collectively as the “Operative Documents.”  The Merger Agreement, the
Amended Credit Agreement and the Operative Documents are referred to in this
Agreement collectively as the “Transaction Documents”.

References in this Agreement to the subsidiaries of the Company or any Guarantor
shall include all direct and indirect subsidiaries of the Company or such
Guarantor, both on the date of this Agreement and after the consummation of the
Merger, and the representations and warranties in this Agreement with respect to
the Company or any Guarantor and their respective subsidiaries shall be deemed
to be representations and warranties with respect to the Company and the
Guarantors and their respective subsidiaries both prior to and after the
consummation of the Merger.

The Company and the Guarantors hereby agree with the Purchasers as follows:


2.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE GUARANTORS.  THE
COMPANY AND THE GUARANTORS, JOINTLY AND SEVERALLY, REPRESENT AND WARRANT TO, AND
AGREE WITH, THE PURCHASERS THAT:

 

2


--------------------------------------------------------------------------------


 

 


(A)  A PRELIMINARY OFFERING CIRCULAR (THE “PRELIMINARY OFFERING CIRCULAR”)
RELATING TO THE OFFERED SECURITIES TO BE OFFERED BY THE PURCHASERS AND A FINAL
OFFERING CIRCULAR (THE “FINAL OFFERING CIRCULAR”)DISCLOSING THE OFFERING PRICE
AND OTHER FINAL TERMS OF THE OFFERED SECURITIES AND DATED AS OF THE DATE OF THIS
AGREEMENT (EVEN IF FINALIZED AND ISSUED SUBSEQUENT TO THE DATE OF THIS
AGREEMENT) HAVE BEEN OR WILL BE PREPARED BY THE COMPANY.  “GENERAL DISCLOSURE
PACKAGE” MEANS THE PRELIMINARY OFFERING CIRCULAR, TOGETHER WITH ANY ISSUER FREE
WRITING COMMUNICATION (AS HEREINAFTER DEFINED) EXISTING AT THE APPLICABLE TIME
(AS HEREINAFTER DEFINED), INCLUDING THE CONFIDENTIAL OFFERING CIRCULAR
SUPPLEMENT, DATED JANUARY 30, 2007 (THE “SUPPLEMENT”), AND THE INFORMATION WHICH
IS INTENDED FOR GENERAL DISTRIBUTION TO PROSPECTIVE INVESTORS, AS EVIDENCED BY
ITS BEING SPECIFIED IN SCHEDULE D TO THIS AGREEMENT (INCLUDING THE TERM SHEET
LISTING THE FINAL TERMS OF THE OFFERED SECURITIES AND THEIR OFFERING, INCLUDED
IN SCHEDULE E TO THIS AGREEMENT, WHICH IS REFERRED TO AS THE “TERMS
COMMUNICATION”).  “APPLICABLE TIME” MEANS 10:55 A.M. (NEW YORK CITY TIME) ON THE
DATE OF THIS AGREEMENT.  AS OF THE DATE OF THIS AGREEMENT, THE FINAL OFFERING
CIRCULAR DOES NOT AND, AS OF THE CLOSING DATE, THE FINAL OFFERING CIRCULAR WILL
NOT INCLUDE ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  AT THE APPLICABLE
TIME, NEITHER (I) THE GENERAL DISCLOSURE PACKAGE, NOR (II) ANY INDIVIDUAL
SUPPLEMENTAL MARKETING MATERIAL (AS HEREINAFTER DEFINED), WHEN CONSIDERED
TOGETHER WITH THE GENERAL DISCLOSURE PACKAGE, INCLUDED, OR WILL AS OF THE
CLOSING DATE INCLUDE, ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED, OR
WILL AS OF THE CLOSING DATE OMIT, TO STATE ANY MATERIAL FACT NECESSARY IN ORDER
TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING.  THE PRECEDING TWO SENTENCES DO NOT APPLY TO
STATEMENTS IN OR OMISSIONS FROM THE PRELIMINARY OFFERING CIRCULAR, THE FINAL
OFFERING CIRCULAR, THE GENERAL DISCLOSURE PACKAGE OR ANY SUPPLEMENTAL MARKETING
MATERIAL BASED UPON WRITTEN INFORMATION FURNISHED TO THE COMPANY BY ANY
PURCHASER THROUGH CREDIT SUISSE SPECIFICALLY FOR USE THEREIN, IT BEING
UNDERSTOOD AND AGREED THAT THE ONLY SUCH INFORMATION IS THAT DESCRIBED AS SUCH
IN SECTION 8(B) HEREOF.

“Free Writing Communication” means a written communication (as such term is
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or a solicitation of an offer to buy the Offered Securities and is made by means
other than the Preliminary Offering Circular or the Final Offering Circular. 
“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering,
in the form retained in the Company’s records.  “Supplemental Marketing
Material” means any Issuer Free Writing Communication other than any Issuer Free
Writing Communication specified in Schedule D to this Agreement.


(B)  EACH OF THE COMPANY AND TD GROUP HAS BEEN DULY INCORPORATED AND IS AN
EXISTING CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE,
WITH POWER AND AUTHORITY (CORPORATE AND OTHER) TO OWN ITS PROPERTIES AND CONDUCT
ITS BUSINESS AS DESCRIBED IN THE GENERAL DISCLOSURE PACKAGE; AND THE COMPANY IS
DULY QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION IN GOOD STANDING IN ALL
OTHER JURISDICTIONS IN WHICH ITS OWNERSHIP OR LEASE OF PROPERTY OR THE CONDUCT
OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE FAILURE TO BE SO
QUALIFIED OR IN GOOD STANDING WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE CONDITION
(FINANCIAL OR OTHERWISE), BUSINESS, PROPERTIES OR RESULTS OF OPERATIONS OF TD
GROUP AND ITS SUBSIDIARIES, TAKEN AS A WHOLE (“MATERIAL ADVERSE EFFECT”).


(C)  EACH SUBSIDIARY OF THE COMPANY HAS BEEN DULY INCORPORATED AND IS AN
EXISTING CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION, WITH POWER AND AUTHORITY (CORPORATE AND OTHER) TO OWN ITS
PROPERTIES AND CONDUCT ITS BUSINESS AS DESCRIBED IN THE GENERAL DISCLOSURE
PACKAGE; AND EACH SUBSIDIARY OF THE COMPANY IS DULY QUALIFIED TO DO BUSINESS AS
A FOREIGN CORPORATION IN GOOD STANDING IN ALL OTHER JURISDICTIONS IN WHICH ITS
OWNERSHIP OR LEASE OF PROPERTY OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH
QUALIFICATION, EXCEPT WHERE THE


 

3


--------------------------------------------------------------------------------


 


FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; ALL OF THE
ISSUED AND OUTSTANDING CAPITAL STOCK OF EACH SUBSIDIARY OF THE COMPANY HAS BEEN
DULY AUTHORIZED AND VALIDLY ISSUED AND IS FULLY PAID AND NONASSESSABLE; AND THE
CAPITAL STOCK OF EACH SUBSIDIARY OWNED BY THE COMPANY, DIRECTLY OR THROUGH
SUBSIDIARIES, IS OWNED FREE FROM LIENS, ENCUMBRANCES AND DEFECTS, EXCEPT FOR
LIENS, ENCUMBRANCES OR DEFECTS ON THE CAPITAL STOCK OF THE SUBSIDIARIES (DIRECT
AND INDIRECT) OF THE COMPANY GRANTED IN FAVOR OF THE LENDERS UNDER OR RELATED TO
THE AMENDED CREDIT AGREEMENT; PROVIDED, HOWEVER, THAT THE FOREGOING
REPRESENTATIONS AND WARRANTIES AS TO THE LIENS, ENCUMBRANCES AND DEFECTS ON THE
CAPITAL STOCK OF THE SUBSIDIARIES OF THE COMPANY SHALL ONLY BE MADE WITH RESPECT
TO THE ATI GUARANTORS ON THE CLOSING DATE AFTER GIVING EFFECT TO THE REPAYMENT
OF ATI’S EXISTING INDEBTEDNESS AS FURTHER DESCRIBED IN THE GENERAL DISCLOSURE
PACKAGE.


(D)  THE INDENTURE HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE
COMPANY, TD GROUP AND THE COMPANY GUARANTORS; THE OFFERED SECURITIES HAVE BEEN
DULY AUTHORIZED BY THE COMPANY, AND WHEN THE OFFERED SECURITIES ARE DELIVERED
AND PAID FOR PURSUANT TO THIS LETTER AGREEMENT (THIS “AGREEMENT”) ON THE CLOSING
DATE (AS DEFINED BELOW), SUCH OFFERED SECURITIES WILL HAVE BEEN DULY EXECUTED,
AUTHENTICATED, ISSUED AND DELIVERED, WILL BE CONSISTENT IN ALL MATERIAL RESPECTS
WITH THE INFORMATION IN THE GENERAL DISCLOSURE PACKAGE AND WILL CONFORM IN ALL
MATERIAL RESPECTS TO THE DESCRIPTION THEREOF CONTAINED IN THE FINAL OFFERING
CIRCULAR,AND THE INDENTURE AND SUCH OFFERED SECURITIES WILL CONSTITUTE VALID AND
LEGALLY BINDING OBLIGATIONS OF THE COMPANY, ENFORCEABLE IN ACCORDANCE WITH THEIR
TERMS, EXCEPT THAT THE ENFORCEMENT THEREOF MAY BE LIMITED BY (I) BANKRUPTCY,
INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF
GENERAL APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS AND (II)
GENERAL EQUITY PRINCIPLES AND THE DISCRETION OF THE COURT BEFORE WHICH ANY
PROCEEDING THEREFOR MAY BE BROUGHT, WHETHER AT LAW OR IN EQUITY.


(E)  UPON THE CONSUMMATION OF THE MERGER, THE SUPPLEMENTAL INDENTURE AND THE
GUARANTEE OF THE OFFERED SECURITIES BY THE ATI GUARANTORS WILL BE DULY
AUTHORIZED, EXECUTED AND DELIVERED BY EACH OF THE ATI GUARANTORS AND WILL BE
CONSISTENT IN ALL MATERIAL RESPECTS WITH THE INFORMATION IN THE GENERAL
DISCLOSURE PACKAGE AND WILL CONFORM TO THE DESCRIPTION THEREOF CONTAINED IN THE
FINAL OFFERING CIRCULAR. WHEN THE OFFERED SECURITIES AND THE GUARANTEES HAVE
BEEN ISSUED, EXECUTED AND AUTHENTICATED IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, THE INDENTURE AND THE SUPPLEMENTAL INDENTURE, EACH GUARANTEE OF EACH
ATI GUARANTOR WITH RESPECT TO SUCH OFFERED SECURITIES WILL CONSTITUTE A VALID
AND LEGALLY BINDING OBLIGATION OF SUCH ATI GUARANTOR, ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS, EXCEPT THAT THE ENFORCEMENT THEREOF MAY BE LIMITED BY
(I) BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND
SIMILAR LAWS OF GENERAL APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS
AND (II) GENERAL EQUITY PRINCIPLES AND THE DISCRETION OF THE COURT BEFORE WHICH
ANY PROCEEDING THEREFOR MAY BE BROUGHT, WHETHER AT LAW OR IN EQUITY.


(F)  ON THE CLOSING DATE, THE INDENTURE, AS SUPPLEMENTED BY THE SUPPLEMENTAL
INDENTURE, WILL CONFORM IN ALL MATERIAL RESPECTS TO THE REQUIREMENTS OF THE
UNITED STATES TRUST INDENTURE ACT OF 1939, AS AMENDED (THE “TRUST INDENTURE
ACT”), AND THE RULES AND REGULATIONS OF THE COMMISSION APPLICABLE TO AN
INDENTURE WHICH IS QUALIFIED THEREUNDER.


(G)  THE EXCHANGE SECURITIES (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT)
HAVE BEEN, OR AS OF THE REGISTERED EXCHANGE OFFER (AS DEFINED IN THE
REGISTRATION RIGHTS AGREEMENT) WILL BE, DULY AND VALIDLY AUTHORIZED BY THE
COMPANY AND, WHEN DULY EXECUTED BY THE COMPANY IN ACCORDANCE WITH THE TERMS OF
THE INDENTURE UPON EXCHANGE FOR THE INITIAL SECURITIES (AS DEFINED IN THE
REGISTRATION RIGHTS AGREEMENT), WILL BE VALIDLY ISSUED AND DELIVERED, AND WILL
CONSTITUTE VALID AND BINDING OBLIGATIONS OF THE COMPANY ENTITLED TO THE BENEFITS
OF THE INDENTURE, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT THAT THE
ENFORCEMENT THEREOF MAY BE LIMITED BY (1) BANKRUPTCY, INSOLVENCY, FRAUDULENT
TRANSFER, REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF GENERAL APPLICABILITY
RELATING TO OR AFFECTING CREDITORS’ RIGHTS AND (2) GENERAL EQUITY PRINCIPLES AND


 

4


--------------------------------------------------------------------------------


 


THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE BROUGHT,
WHETHER AT LAW OR IN EQUITY.


(H)  THE GUARANTEE OF THE EXCHANGE SECURITIES BY EACH OF THE GUARANTORS (EACH,
AN “EXCHANGE SECURITY GUARANTEE” AND TOGETHER, THE “EXCHANGE SECURITY
GUARANTEES”) WILL BE, AS OF THE CLOSING DATE OR AS OF THE REGISTERED EXCHANGE
OFFER, DULY AUTHORIZED BY EACH OF THE GUARANTORS.  WHEN THE EXCHANGE SECURITY
GUARANTEES HAVE BEEN ISSUED, EXECUTED AND AUTHENTICATED IN ACCORDANCE WITH THE
TERMS OF THE REGISTERED EXCHANGE OFFER, THE INDENTURE AND THE SUPPLEMENTAL
INDENTURE, THE EXCHANGE SECURITY GUARANTEE OF EACH GUARANTOR WILL CONSTITUTE A
VALID AND LEGALLY BINDING OBLIGATION OF SUCH GUARANTOR, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, EXCEPT THAT THE ENFORCEMENT THEREOF MAY BE LIMITED BY
(I) BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND
SIMILAR LAWS OF GENERAL APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS
AND (II) GENERAL EQUITY PRINCIPLES AND THE DISCRETION OF THE COURT BEFORE WHICH
ANY PROCEEDING THEREFOR MAY BE BROUGHT, WHETHER AT LAW OR IN EQUITY.


(I)  EXCEPT AS DISCLOSED IN THE GENERAL DISCLOSURE PACKAGE, THERE ARE NO
CONTRACTS, AGREEMENTS OR UNDERSTANDINGS BETWEEN THE COMPANY OR THE GUARANTORS,
ON THE ONE HAND, AND ANY PERSON, ON THE OTHER HAND, THAT WOULD GIVE RISE TO A
VALID CLAIM AGAINST THE COMPANY, ANY GUARANTOR  OR ANY PURCHASER FOR A BROKERAGE
COMMISSION, FINDER’S FEE OR OTHER LIKE PAYMENT IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(J)  NO CONSENT, APPROVAL, AUTHORIZATION, OR ORDER OF, OR FILING WITH, ANY
GOVERNMENTAL AGENCY OR BODY OR ANY COURT IS REQUIRED FOR (I) THE CONSUMMATION BY
THE COMPANY OR THE GUARANTORS OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR THE REGISTRATION RIGHTS AGREEMENT IN CONNECTION WITH THE ISSUANCE AND SALE OF
THE OFFERED SECURITIES OR THE EXCHANGE SECURITIES BY THE COMPANY AND THE
ISSUANCE OF THE GUARANTEES OR THE EXCHANGE SECURITY GUARANTEES BY THE GUARANTORS
OR (II) THE CONSUMMATION OF THE OTHER TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS, IN ANY SUCH CASE EXCEPT FOR (A) THE FILING WITH THE
SECRETARY OF STATE OF THE STATE OF DELAWARE OF THE MERGER CERTIFICATE
EFFECTUATING THE MERGER, (B) AS HAVE BEEN OBTAINED OR WILL BE OBTAINED PRIOR TO
THE CLOSING DATE, (C) AS MAY BE REQUIRED UNDER STATE SECURITIES OR “BLUE SKY”
LAWS IN CONNECTION WITH THE PURCHASE AND DISTRIBUTION OF THE OFFERED SECURITIES
BY THE PURCHASERS, (D) THE ORDER OF THE COMMISSION DECLARING EFFECTIVE THE
EXCHANGE OFFER REGISTRATION STATEMENT OR, IF REQUIRED, THE SHELF REGISTRATION
STATEMENT (EACH AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) AND (E) IN THE
CASE OF CLAUSE (II) IMMEDIATELY ABOVE ONLY, AS SET FORTH ON SCHEDULE 4.2(B) OF
THE MERGER AGREEMENT (THE FAILURE OF WHICH TO OBTAIN WOULD NOT, INDIVIDUALLY OR
IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT).


(K)  THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH OF THE COMPANY AND THE
GUARANTORS OF THE TRANSACTION DOCUMENTS WILL NOT RESULT IN A BREACH OR VIOLATION
OF ANY OF THE TERMS AND PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, (I) ANY
STATUTE OR ANY RULE, REGULATION OR ORDER OF ANY GOVERNMENTAL AGENCY OR BODY OR
ANY COURT, DOMESTIC OR FOREIGN, HAVING JURISDICTION OVER THOSE PARTIES OR ANY OF
THEIR PROPERTIES, (II) ASSUMING THAT THE AMENDED CREDIT AGREEMENT HAS BECOME
EFFECTIVE, ANY AGREEMENT OR INSTRUMENT TO WHICH ANY OF THOSE PARTIES IS A PARTY
OR BY WHICH ANY OF THOSE PARTIES IS BOUND OR TO WHICH ANY OF THE PROPERTIES OF
THOSE PARTIES IS SUBJECT, OR (III) THE CHARTER OR BY-LAWS OF ANY OF THOSE
PARTIES, EXCEPT IN THE CASE OF CLAUSES (I) AND (II) ABOVE, FOR BREACHES,
VIOLATIONS AND DEFAULTS THAT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE COMPANY HAS FULL
POWER AND AUTHORITY TO AUTHORIZE, ISSUE AND SELL THE OFFERED SECURITIES AS
CONTEMPLATED BY THIS AGREEMENT AND THE GUARANTORS HAVE FULL POWER AND AUTHORITY
TO AUTHORIZE AND ISSUE THEIR RESPECTIVE GUARANTEES AS CONTEMPLATED BY THIS
AGREEMENT.


(L)  THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE
COMPANY AND THE COMPANY GUARANTORS; AND ON THE CLOSING DATE THE COUNTERPART TO
THIS AGREEMENT WILL BE DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE ATI
GUARANTORS.

 

5


--------------------------------------------------------------------------------


 


(M)  THE REGISTRATION RIGHTS AGREEMENT HAS BEEN DULY AUTHORIZED BY THE COMPANY
AND THE COMPANY GUARANTORS AND ON THE CLOSING DATE WILL BE DULY AUTHORIZED BY
THE ATI GUARANTORS; ON THE CLOSING DATE, THE REGISTRATION RIGHTS AGREEMENT WILL
BE DULY EXECUTED AND DELIVERED BY THE COMPANY AND THE GUARANTORS AND WILL BE
ENFORCEABLE AGAINST THE COMPANY AND THE GUARANTORS IN ACCORDANCE WITH ITS TERMS,
EXCEPT THAT (I) THE ENFORCEMENT THEREOF MAY BE LIMITED BY (A) BANKRUPTCY,
INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF
GENERAL APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS AND (B) GENERAL
EQUITY PRINCIPLES AND THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING
THEREFOR MAY BE BROUGHT, WHETHER AT LAW OR IN EQUITY AND (II) ANY RIGHTS TO
INDEMNITY OR CONTRIBUTION THEREUNDER MAY BE LIMITED BY FEDERAL AND STATE
SECURITIES LAWS AND PUBLIC POLICY CONSIDERATIONS.


(N)  EXCEPT AS DISCLOSED IN THE GENERAL DISCLOSURE PACKAGE, THE COMPANY, TD
GROUP AND THEIR SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE TO ALL MATERIAL REAL
PROPERTIES AND ALL OTHER MATERIAL PROPERTIES AND MATERIAL ASSETS OWNED BY THEM,
IN EACH CASE, AND EXCEPT AS DISCLOSED IN THE GENERAL DISCLOSURE PACKAGE, FREE
FROM LIENS, ENCUMBRANCES AND DEFECTS THAT WOULD MATERIALLY AFFECT THE VALUE
THEREOF OR MATERIALLY INTERFERE WITH THE USE MADE OR TO BE MADE THEREOF BY THEM;
PROVIDED, HOWEVER, THAT THE FOREGOING REPRESENTATIONS AND WARRANTIES SHALL ONLY
BE MADE WITH RESPECT TO THE ATI GUARANTORS ON THE CLOSING DATE AFTER GIVING
EFFECT TO THE REPAYMENT OF ATI’S EXISTING INDEBTEDNESS AS FURTHER DESCRIBED IN
THE GENERAL DISCLOSURE PACKAGE AND EXCEPT AS DISCLOSED IN THE GENERAL DISCLOSURE
PACKAGE, THE COMPANY, TD GROUP AND THEIR SUBSIDIARIES HOLD ANY MATERIAL LEASED
REAL OR PERSONAL PROPERTY UNDER VALID AND ENFORCEABLE LEASES WITH NO EXCEPTIONS
THAT WOULD MATERIALLY INTERFERE WITH THE USE MADE OR TO BE MADE THEREOF BY THEM.


(O)  THE COMPANY, TD GROUP AND THEIR SUBSIDIARIES POSSESS ADEQUATE CERTIFICATES,
AUTHORITIES OR PERMITS ISSUED BY APPROPRIATE GOVERNMENTAL AGENCIES OR BODIES
NECESSARY TO CONDUCT THE BUSINESS NOW OPERATED BY THEM AND HAVE NOT RECEIVED ANY
WRITTEN NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY
SUCH CERTIFICATE, AUTHORITY OR PERMIT THAT, IF DETERMINED ADVERSELY TO THE
COMPANY, TD GROUP OR ANY OF THEIR SUBSIDIARIES, WOULD, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(P)  NO LABOR DISPUTE WITH THE EMPLOYEES OF THE COMPANY, TD GROUP OR ANY
SUBSIDIARY THEREOF EXISTS OR, TO THE KNOWLEDGE OF THE COMPANY, IS IMMINENT THAT
WOULD, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


(Q)  THE COMPANY, TD GROUP AND THEIR SUBSIDIARIES OWN, POSSESS (INCLUDING BY
LICENSE OR OTHER AGREEMENT) OR CAN ACQUIRE ON REASONABLE TERMS, ADEQUATE
TRADEMARKS, TRADE NAMES AND OTHER RIGHTS TO INVENTIONS, KNOW-HOW, PATENTS,
COPYRIGHTS, CONFIDENTIAL INFORMATION AND OTHER INTELLECTUAL PROPERTY
(COLLECTIVELY, “INTELLECTUAL PROPERTY RIGHTS”) NECESSARY TO CONDUCT THE BUSINESS
NOW OPERATED BY THEM, OR PRESENTLY EMPLOYED BY THEM, AND HAVE NOT RECEIVED ANY
WRITTEN NOTICE OF INFRINGEMENT OF OR CONFLICT WITH ASSERTED RIGHTS OF OTHERS
WITH RESPECT TO ANY INTELLECTUAL PROPERTY RIGHTS THAT, IF DETERMINED ADVERSELY
TO THE COMPANY, TD GROUP OR ANY OF THEIR SUBSIDIARIES, WOULD INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(R)  EXCEPT AS DISCLOSED IN THE GENERAL DISCLOSURE PACKAGE, NEITHER THE COMPANY,
TD GROUP NOR ANY OF THEIR SUBSIDIARIES (I) IS IN VIOLATION OF ANY STATUTE, RULE,
REGULATION, DECISION OR ORDER OF ANY GOVERNMENTAL AGENCY OR BODY OR ANY COURT,
DOMESTIC OR FOREIGN, RELATING TO THE USE, DISPOSAL OR RELEASE OF HAZARDOUS OR
TOXIC SUBSTANCES OR RELATING TO THE PROTECTION OR RESTORATION OF THE ENVIRONMENT
OR HUMAN EXPOSURE TO HAZARDOUS OR TOXIC SUBSTANCES (COLLECTIVELY, “ENVIRONMENTAL
LAWS”), (II) OWNS OR OPERATES ANY REAL PROPERTY CONTAMINATED WITH ANY SUBSTANCE
THAT IS SUBJECT TO ANY ENVIRONMENTAL LAWS, (III) IS LIABLE FOR ANY OFF-SITE
DISPOSAL OR CONTAMINATION PURSUANT TO ANY ENVIRONMENTAL LAWS, OR (IV) IS SUBJECT
TO ANY CLAIM RELATING TO ANY ENVIRONMENTAL LAWS, WHICH VIOLATION, CONTAMINATION,
LIABILITY OR CLAIM WOULD, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND TO THE COMPANY’S KNOWLEDGE,
THERE ARE NO PENDING INVESTIGATIONS WHICH COULD REASONABLY BE EXPECTED TO LEAD
TO SUCH A CLAIM.

6


--------------------------------------------------------------------------------


 


(S)  EXCEPT AS DISCLOSED IN THE GENERAL DISCLOSURE PACKAGE, THERE ARE NO PENDING
ACTIONS, SUITS OR PROCEEDINGS AGAINST OR AFFECTING THE COMPANY, TD GROUP, ANY OF
THEIR SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES THAT WOULD,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, OR WOULD MATERIALLY AND ADVERSELY AFFECT THE ABILITY OF THE
COMPANY OR ANY OF THE GUARANTORS TO PERFORM THEIR RESPECTIVE OBLIGATIONS UNDER
THE OPERATIVE DOCUMENTS, OR WHICH ARE OTHERWISE MATERIAL IN THE CONTEXT OF THE
SALE OF THE OFFERED SECURITIES; TO THE COMPANY’S KNOWLEDGE, NO SUCH ACTIONS,
SUITS OR PROCEEDINGS ARE THREATENED AGAINST THE COMPANY, TD GROUP, ANY OF THEIR
RESPECTIVE SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES.


(T)  THE FINANCIAL STATEMENTS INCLUDED IN THE GENERAL DISCLOSURE PACKAGE AND THE
FINAL OFFERING CIRCULAR PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL
POSITION OF (1) TD GROUP (OR, IF APPLICABLE, TRANSDIGM HOLDING COMPANY) AND ITS
CONSOLIDATED SUBSIDIARIES AND (2) ATI AND ITS CONSOLIDATED SUBSIDIARIES, IN EACH
CASE AS OF THE DATES SHOWN AND THEIR RESULTS OF OPERATIONS AND CASH FLOWS FOR
THE PERIODS SHOWN, AND, EXCEPT AS OTHERWISE DISCLOSED IN THE GENERAL DISCLOSURE
PACKAGE AND THE FINAL OFFERING CIRCULAR, SUCH FINANCIAL STATEMENTS HAVE BEEN
PREPARED IN CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE
UNITED STATES (“GAAP”) APPLIED ON A CONSISTENT BASIS, AND THE ASSUMPTIONS USED
IN PREPARING THE PRO FORMA FINANCIAL STATEMENTS INCLUDED IN THE GENERAL
DISCLOSURE PACKAGEAND THE FINAL OFFERING CIRCULAR PROVIDE A REASONABLE BASIS FOR
PRESENTING THE SIGNIFICANT EFFECTS DIRECTLY ATTRIBUTABLE TO THE TRANSACTIONS OR
EVENTS DESCRIBED THEREIN, THE RELATED PRO FORMA ADJUSTMENTS GIVE APPROPRIATE
EFFECT TO THOSE ASSUMPTIONS, AND THE PRO FORMA COLUMNS THEREIN REFLECT THE
PROPER APPLICATION OF THOSE ADJUSTMENTS TO THE CORRESPONDING HISTORICAL
FINANCIAL STATEMENT AMOUNTS.


(U)  EXCEPT AS DISCLOSED IN THE GENERAL DISCLOSURE PACKAGE, SINCE THE DATE OF
THE LATEST AUDITED FINANCIAL STATEMENTS OF TD GROUP INCLUDED IN THE GENERAL
DISCLOSURE PACKAGE THERE HAS BEEN NO MATERIAL ADVERSE CHANGE, NOR ANY
DEVELOPMENT OR EVENT INVOLVING A PROSPECTIVE MATERIAL ADVERSE CHANGE, IN THE
CONDITION (FINANCIAL OR OTHER), BUSINESS, PROPERTIES OR RESULTS OF OPERATIONS OF
TD GROUP AND ITS SUBSIDIARIES TAKEN AS A WHOLE, AND, EXCEPT AS DISCLOSED IN OR
CONTEMPLATED BY THE GENERAL DISCLOSURE PACKAGE, THERE HAS BEEN NO DIVIDEND OR
DISTRIBUTION OF ANY KIND DECLARED, PAID OR MADE BY TD GROUP ON ANY CLASS OF ITS
CAPITAL STOCK.


(V)  TD GROUP IS SUBJECT TO THE REPORTING REQUIREMENTS OF EITHER SECTION 13 OR
SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”), AND FILES REPORTS WITH THE COMMISSION ON THE ELECTRONIC DATA GATHERING,
ANALYSIS, AND RETRIEVAL (EDGAR) SYSTEM.


(W)  NEITHER THE COMPANY, TD GROUP NOR ANY GUARANTOR IS, AND AFTER GIVING EFFECT
TO THE TRANSACTIONS NONE OF THEM WILL BE, AN OPEN-END INVESTMENT COMPANY, UNIT
INVESTMENT TRUST OR FACE-AMOUNT CERTIFICATE COMPANY THAT IS OR IS REQUIRED TO BE
REGISTERED UNDER SECTION 8 OF THE UNITED STATES INVESTMENT COMPANY ACT OF 1940,
AS AMENDED (THE “INVESTMENT COMPANY ACT”); AND NEITHER THE COMPANY, TD GROUP NOR
ANY GUARANTOR IS, AND AFTER GIVING EFFECT TO THE TRANSACTIONS, NONE OF THEM WILL
BE, AN “INVESTMENT COMPANY” AS DEFINED IN THE INVESTMENT COMPANY ACT.


(X)  TD GROUP MAINTAINS DISCLOSURE CONTROLS AND PROCEDURES (AS SUCH TERM IS
DEFINED IN RULE 13A-15(E) UNDER THE EXCHANGE ACT) THAT COMPLY IN ALL MATERIAL
RESPECTS WITH THE REQUIREMENTS OF THE EXCHANGE ACT; SUCH DISCLOSURE CONTROLS AND
PROCEDURES HAVE BEEN DESIGNED TO ENSURE THAT MATERIAL INFORMATION RELATING TO TD
GROUP AND ITS SUBSIDIARIES IS MADE KNOWN TO TD GROUP’S PRINCIPAL EXECUTIVE
OFFICER AND PRINCIPAL FINANCIAL OFFICER BY OTHERS WITHIN THOSE ENTITIES.


(Y)  NO SECURITIES OF THE SAME CLASS (WITHIN THE MEANING OF RULE 144A(D)(3)
UNDER THE SECURITIES ACT) AS THE OFFERED SECURITIES ARE LISTED ON ANY NATIONAL
SECURITIES EXCHANGE REGISTERED UNDER SECTION 6 OF THE EXCHANGE ACT OR QUOTED IN
A U.S. AUTOMATED INTER-DEALER QUOTATION SYSTEM.

 

7


--------------------------------------------------------------------------------


 


(Z)  THE OFFER AND SALE OF THE OFFERED SECURITIES IN THE MANNER CONTEMPLATED BY
THIS AGREEMENT WILL BE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT BY REASON OF SECTION 4(2) THEREOF, REGULATION D THEREUNDER AND
REGULATION S THEREUNDER; AND IT IS NOT NECESSARY TO QUALIFY AN INDENTURE IN
RESPECT OF THE OFFERED SECURITIES UNDER THE TRUST INDENTURE ACT.


(AA)  EXCEPT IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
OR AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF (I) HAS, WITHIN THE
SIX-MONTH PERIOD PRIOR TO THE DATE HEREOF, OFFERED OR SOLD IN THE UNITED STATES
OR TO ANY U.S. PERSON (AS SUCH TERMS ARE DEFINED IN REGULATION S UNDER THE
SECURITIES ACT (“REGULATION S”)) THE OFFERED SECURITIES OR ANY SECURITY OF THE
SAME CLASS OR SERIES AS THE OFFERED SECURITIES, EXCEPT FOR THE ISSUANCE AND SALE
BY THE COMPANY OF ITS REGISTERED 7¾% SENIOR SUBORDINATED NOTES IN THE EXCHANGE
OFFER THAT WAS CONSUMMATED ON DECEMBER 11, 2006 PURSUANT TO THE TERMS OF THAT
CERTAIN REGISTRATION RIGHTS AGREEMENT, DATED AS OF JUNE 23, 2006, BY AND AMONG
THE COMPANY AND THE OTHER PARTIES NAMED THEREIN, OR (II) HAS OFFERED OR WILL
OFFER OR SELL THE OFFERED SECURITIES (A) IN THE UNITED STATES BY MEANS OF ANY
FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING WITHIN THE MEANING OF
RULE 502(C) UNDER THE SECURITIES ACT OR (B) WITH RESPECT TO ANY SUCH SECURITIES
SOLD IN RELIANCE ON RULE 903 OF REGULATION S, BY MEANS OF ANY DIRECTED SELLING
EFFORTS WITHIN THE MEANING OF RULE 902(C) OF REGULATION S. THE COMPANY, ITS
AFFILIATES AND ANY PERSON ACTING ON ITS OR THEIR BEHALF HAVE COMPLIED IN ALL
MATERIAL RESPECTS AND WILL COMPLY IN ALL MATERIAL RESPECTS WITH THE OFFERING
RESTRICTION REQUIREMENTS OF REGULATION S WITH RESPECT TO THE OFFERING AND SALE
OF THE OFFERED SECURITIES. THE COMPANY HAS NOT ENTERED INTO AND WILL NOT ENTER
INTO ANY CONTRACTUAL ARRANGEMENT WITH RESPECT TO THE DISTRIBUTION OF THE OFFERED
SECURITIES, EXCEPT FOR THIS AGREEMENT.  NOTWITHSTANDING ANYTHING CONTAINED
HEREIN TO THE CONTRARY, NEITHER THE COMPANY NOR ANY GUARANTOR MAKES ANY
REPRESENTATION OR WARRANTY PURSUANT TO THIS CLAUSE (AA) WITH RESPECT TO ANY
ACTIONS TAKEN BY THE PURCHASERS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.


3.  PURCHASE, SALE AND DELIVERY OF OFFERED SECURITIES.  ON THE BASIS OF THE
REPRESENTATIONS, WARRANTIES AND AGREEMENTS AND SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, ON THE CLOSING DATE, THE COMPANY AGREES TO SELL TO
THE SEVERAL PURCHASERS, AND EACH SUCH PURCHASER AGREES, SEVERALLY AND NOT
JOINTLY, TO PURCHASE FROM THE COMPANY, AT A PURCHASE PRICE OF 98.25% OF THE
GROSS PROCEEDS OF THE OFFERED SECURITIES, PLUS ACCRUED INTEREST FROM JANUARY 15,
2007 TO THE CLOSING DATE, THE PRINCIPAL AMOUNT OF OFFERED SECURITIES SET FORTH
OPPOSITE THE NAME OF SUCH PURCHASER IN SCHEDULE A HERETO, IT BEING UNDERSTOOD
AND AGREED THAT THE OBLIGATION OF THE COMPANY TO SELL TO THE SEVERAL PURCHASERS
THE PRINCIPAL AMOUNT OF OFFERED SECURITIES SET FORTH HEREIN IS CONDITIONED UPON
THE CONSUMMATION OF THE MERGER.

The Company will deliver against payment of the purchase price the Offered
Securities in the form of one or more permanent global certificates in
definitive form (the “Global Securities”) deposited with the Trustee as
custodian for The Depository Trust Company (“DTC”) and registered in the name of
Cede & Co., as nominee for DTC. Interests in any permanent Global Securities
will be held only in book-entry form through DTC, except in the limited
circumstances described in the Final Offering Circular.  Payment for the Offered
Securities shall be made by the Purchasers in Federal (same day) funds by wire
transfer to an account specified by the Company in writing to Credit Suisse,
with such payment being made on February 7, 2007, or at such other time not
later than seven full business days thereafter as Credit Suisse and the Company
determine, such time being herein referred to as the “Closing Date”, against
delivery to the Trustee as custodian for DTC of the Global Securities
representing all of the Offered Securities purchased pursuant to the terms
hereof. The Global Securities will be made available for checking at the office
of Cravath, Swaine & Moore LLP, New York, New York at least 24 hours prior to
the Closing Date.


4.  REPRESENTATIONS BY PURCHASERS; RESALE BY PURCHASERS.  (A)  EACH PURCHASER
SEVERALLY REPRESENTS AND WARRANTS TO THE COMPANY THAT IT IS AN “ACCREDITED
INVESTOR” WITHIN THE MEANING OF REGULATION D UNDER THE SECURITIES ACT.

8


--------------------------------------------------------------------------------


 


(B)  EACH PURCHASER SEVERALLY ACKNOWLEDGES THAT THE OFFERED SECURITIES HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT AND MAY NOT BE OFFERED OR SOLD WITHIN
THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS EXCEPT
IN ACCORDANCE WITH REGULATION S OR PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. EACH PURCHASER SEVERALLY
REPRESENTS AND AGREES THAT IT HAS OFFERED AND SOLD THE OFFERED SECURITIES, AND
WILL OFFER AND SELL THE OFFERED SECURITIES (I) AS PART OF ITS DISTRIBUTION AT
ANY TIME AND (II) OTHERWISE UNTIL 40 DAYS AFTER THE LATER OF THE COMMENCEMENT OF
THE OFFERING AND THE CLOSING DATE, ONLY IN ACCORDANCE WITH RULE 903 OR RULE 144A
UNDER THE SECURITIES ACT (“RULE 144A”). ACCORDINGLY, NEITHER SUCH PURCHASER NOR
ITS AFFILIATES, NOR ANY PERSONS ACTING ON ITS OR THEIR BEHALF, HAVE ENGAGED OR
WILL ENGAGE IN ANY DIRECTED SELLING EFFORTS WITH RESPECT TO THE OFFERED
SECURITIES, AND SUCH PURCHASER, ITS AFFILIATES AND ALL PERSONS ACTING ON ITS OR
THEIR BEHALF HAVE COMPLIED AND WILL COMPLY WITH THE OFFERING RESTRICTION
REQUIREMENTS OF REGULATION S. EACH PURCHASER SEVERALLY AGREES THAT, AT OR PRIOR
TO CONFIRMATION OF SALE OF THE OFFERED SECURITIES, OTHER THAN A SALE PURSUANT TO
RULE 144A, SUCH PURCHASER WILL HAVE SENT TO EACH DISTRIBUTOR, DEALER OR PERSON
RECEIVING A SELLING CONCESSION, FEE OR OTHER REMUNERATION THAT PURCHASES THE
OFFERED SECURITIES FROM IT DURING THE RESTRICTED PERIOD A CONFIRMATION OR NOTICE
TO SUBSTANTIALLY THE FOLLOWING EFFECT:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the date of the commencement of the offering
and the closing date, except in either case in accordance with Regulation S (or
Rule 144A if available) under the Securities Act. Terms used above have the
meanings given to them by Regulation S.”

Terms used in this subsection (b) have the meanings given to them by Regulation
S.


(C)  EACH PURCHASER SEVERALLY AGREES THAT IT AND EACH OF ITS AFFILIATES HAS NOT
ENTERED INTO AND WILL NOT ENTER INTO ANY CONTRACTUAL ARRANGEMENT WITH RESPECT TO
THE DISTRIBUTION OF THE OFFERED SECURITIES EXCEPT FOR ANY SUCH ARRANGEMENTS WITH
THE OTHER PURCHASER OR AFFILIATES OF THE OTHER PURCHASER OR WITH THE PRIOR
WRITTEN CONSENT OF THE COMPANY.


(D)  EACH PURCHASER SEVERALLY AGREES THAT IT AND EACH OF ITS AFFILIATES WILL NOT
OFFER OR SELL THE OFFERED SECURITIES IN THE UNITED STATES BY MEANS OF ANY FORM
OF GENERAL SOLICITATION OR GENERAL ADVERTISING WITHIN THE MEANING OF RULE 502(C)
UNDER THE SECURITIES ACT, INCLUDING, BUT NOT LIMITED TO (I) ANY ADVERTISEMENT,
ARTICLE, NOTICE OR OTHER COMMUNICATION PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR
SIMILAR MEDIA OR BROADCAST OVER TELEVISION OR RADIO, OR (II) ANY SEMINAR OR
MEETING WHOSE ATTENDEES HAVE BEEN INVITED BY ANY GENERAL SOLICITATION OR GENERAL
ADVERTISING. EACH PURCHASER SEVERALLY AGREES, WITH RESPECT TO RESALES MADE IN
RELIANCE ON RULE 144A OF ANY OF THE OFFERED SECURITIES, TO DELIVER EITHER WITH
THE CONFIRMATION OF SUCH RESALE OR OTHERWISE PRIOR TO SETTLEMENT OF SUCH RESALE
A NOTICE TO THE EFFECT THAT THE RESALE OF SUCH OFFERED SECURITIES HAS BEEN MADE
IN RELIANCE UPON THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PROVIDED BY RULE 144A.


(E)  EACH OF THE PURCHASERS SEVERALLY REPRESENTS AND AGREES THAT (I) (A) IT IS A
PERSON WHOSE ORDINARY ACTIVITIES INVOLVE IT IN ACQUIRING, HOLDING, MANAGING OR
DISPOSING OF INVESTMENTS (AS PRINCIPAL OR AGENT) FOR THE PURPOSES OF ITS
BUSINESS AND (B) IT HAS NOT OFFERED OR SOLD AND WILL NOT OFFER OR SELL THE
OFFERED SECURITIES OTHER THAN TO PERSONS WHOSE ORDINARY ACTIVITIES INVOLVE THEM
IN ACQUIRING, HOLDING, MANAGING OR DISPOSING OF INVESTMENTS (AS PRINCIPAL OR
AGENT) FOR THE PURPOSES OF THEIR BUSINESSES OR WHO IT IS REASONABLE TO EXPECT
WILL ACQUIRE, HOLD, MANAGE OR DISPOSE OF INVESTMENTS (AS PRINCIPAL OR AGENT) FOR
THE PURPOSES OF THEIR BUSINESSES WHERE THE ISSUE OF THE OFFERED SECURITIES WOULD
OTHERWISE CONSTITUTE A CONTRAVENTION OF SECTION 19 OF THE FINANCIAL SERVICES AND
MARKETS ACT 2000 (THE “FSMA”) BY THE COMPANY; (II) IT HAS ONLY COMMUNICATED OR


 

9


--------------------------------------------------------------------------------



CAUSED TO BE COMMUNICATED AND WILL ONLY COMMUNICATE OR CAUSE TO BE COMMUNICATED
ANY INVITATION OR INDUCEMENT TO ENGAGE IN INVESTMENT ACTIVITY (WITHIN THE
MEANING OF SECTION 21 OF THE FSMA) RECEIVED BY IT IN CONNECTION WITH THE ISSUE
OR SALE OF THE OFFERED SECURITIES IN CIRCUMSTANCES IN WHICH SECTION 21(1) OF THE
FSMA DOES NOT APPLY TO THE COMPANY;AND (III) IT HAS COMPLIED AND WILL COMPLY
WITH ALL APPLICABLE PROVISIONS OF THE FSMA WITH RESPECT TO ANYTHING DONE BY IT
IN RELATION TO THE OFFERED SECURITIES IN, FROM OR OTHERWISE INVOLVING THE UNITED
KINGDOM.


5.  CERTAIN AGREEMENTS OF THE COMPANY AND THE GUARANTORS.  THE COMPANY AND, AS
APPLICABLE, THE GUARANTORS AGREE WITH THE PURCHASERS THAT:


(A)  THE COMPANY WILL ADVISE CREDIT SUISSE PROMPTLY OF ANY PROPOSAL TO AMEND OR
SUPPLEMENT THE PRELIMINARY OFFERING CIRCULAR OR THE FINAL OFFERING CIRCULAR AND
WILL NOT EFFECT SUCH AMENDMENT OR SUPPLEMENTATION WITHOUT CREDIT SUISSE’S
CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED. IF, AT ANY
TIME PRIOR TO THE COMPLETION OF THE RESALE OF THE OFFERED SECURITIES BY THE
PURCHASERS, THERE OCCURS AN EVENT OR DEVELOPMENT AS A RESULT OF WHICH THE
PRELIMINARY OFFERING CIRCULAR, THE FINAL OFFERING CIRCULAR, ANY DOCUMENT
INCLUDED WITHIN THE GENERAL DISCLOSURE PACKAGE OR ANY SUPPLEMENTAL MARKETING
MATERIAL INCLUDED OR WOULD INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTED OR WOULD OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES PREVAILING AT SUCH TIME,
NOT MISLEADING, OR IF IT IS NECESSARY AT ANY SUCH TIME TO AMEND OR SUPPLEMENT
THE PRELIMINARY OFFERING CIRCULAR, THE FINAL OFFERING CIRCULAR, ANY DOCUMENT
INCLUDED WITHIN THE GENERAL DISCLOSURE PACKAGE OR ANY SUPPLEMENTAL MARKETING
MATERIAL, THE COMPANY PROMPTLY WILL NOTIFY CREDIT SUISSE OF SUCH EVENT AND
PROMPTLY WILL PREPARE, AT ITS OWN EXPENSE, AN AMENDMENT OR SUPPLEMENT WHICH WILL
CORRECT SUCH STATEMENT OR OMISSION. NEITHER CREDIT SUISSE’S CONSENT TO, NOR THE
PURCHASERS’ DELIVERY TO OFFEREES OR INVESTORS OF, ANY SUCH AMENDMENT OR
SUPPLEMENT SHALL CONSTITUTE A WAIVER OF ANY OF THE CONDITIONS SET FORTH IN
SECTION 7.  THIS SUBSECTION DOES NOT APPLY TO STATEMENTS IN OR OMISSIONS FROM
THE PRELIMINARY OFFERING CIRCULAR, THE FINAL OFFERING CIRCULAR, ANY DOCUMENT
INCLUDED WITHIN THE GENERAL DISCLOSURE PACKAGE OR ANY SUPPLEMENTAL MARKETING
MATERIAL MADE IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION
FURNISHED TO THE COMPANY BY ANY PURCHASER THROUGH CREDIT SUISSE SPECIFICALLY FOR
USE THEREIN, IT BEING UNDERSTOOD AND AGREED THAT THE ONLY SUCH INFORMATION IS
THAT DESCRIBED AS SUCH IN SECTION 8(B) HEREOF.


(B)  THE COMPANY WILL FURNISH TO CREDIT SUISSE COPIES OF THE PRELIMINARY
OFFERING CIRCULAR, EACH OTHER DOCUMENT COMPRISING A PART OF THE GENERAL
DISCLOSURE PACKAGE, THE FINAL OFFERING CIRCULAR, ALL AMENDMENTS AND SUPPLEMENTS
TO SUCH DOCUMENTS AND EACH ITEM OF SUPPLEMENTAL MARKETING MATERIAL, IN EACH CASE
AS SOON AS AVAILABLE AND IN SUCH QUANTITIES AS CREDIT SUISSE MAY REASONABLY
REQUEST, AND THE COMPANY WILL FURNISH TO CREDIT SUISSE ON THE DATE HEREOF THREE
COPIES OF EACH OF THE FOREGOING DOCUMENTS, ONE OF WHICH IN THE CASE OF THE
PRELIMINARY OFFERING CIRCULAR AND THE FINAL OFFERING CIRCULAR WILL INCLUDE THE
INDEPENDENT ACCOUNTANTS’ REPORTS MANUALLY SIGNED BY SUCH INDEPENDENT
ACCOUNTANTS. AT ANY TIME WHEN NEITHER THE COMPANY NOR  TD GROUP IS SUBJECT TO
SECTION 13 OR 15(D) OF THE EXCHANGE ACT, THE COMPANY WILL PROMPTLY FURNISH OR
CAUSE TO BE FURNISHED TO CREDIT SUISSE AND, UPON REQUEST OF HOLDERS AND
PROSPECTIVE PURCHASERS OF THE OFFERED SECURITIES, TO SUCH HOLDERS AND
PURCHASERS, COPIES OF THE INFORMATION REQUIRED TO BE DELIVERED TO HOLDERS AND
PROSPECTIVE PURCHASERS OF THE OFFERED SECURITIES PURSUANT TO RULE 144A(D)(4)
UNDER THE SECURITIES ACT (OR ANY SUCCESSOR PROVISION THERETO) IN ORDER TO PERMIT
COMPLIANCE WITH RULE 144A IN CONNECTION WITH RESALES BY SUCH HOLDERS OF THE
OFFERED SECURITIES.  THE COMPANY WILL PAY THE EXPENSES OF PRINTING AND
DISTRIBUTING TO THE PURCHASERS ALL SUCH DOCUMENTS.


(C)  THE COMPANY WILL USE ITS COMMERCIALLY REASONABLE EFFORTS TO ARRANGE FOR THE
QUALIFICATION OF THE OFFERED SECURITIES FOR SALE AND THE DETERMINATION OF THEIR
ELIGIBILITY FOR INVESTMENTUNDER THE LAWS OF SUCH JURISDICTIONS IN THE UNITED
STATES AND CANADA AS CREDIT SUISSE MAY REASONABLY DESIGNATE AND WILL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO CONTINUE SUCH


 

10


--------------------------------------------------------------------------------



 


QUALIFICATIONS IN EFFECT SO LONG AS REQUIRED FOR THE RESALE OF THE OFFERED
SECURITIES BY THE PURCHASERS, PROVIDED THAT THE COMPANY SHALL NOT BE OBLIGATED
TO FILE ANY GENERAL CONSENT TO SERVICE OF PROCESS OR TO QUALIFY AS A FOREIGN
CORPORATION OR AS A DEALER IN SECURITIES IN ANY JURISDICTION IN WHICH IT IS NOT
SO QUALIFIED AS OF THE DATE HEREOF OR TO SUBJECT ITSELF TO TAXATION IN RESPECT
OF DOING BUSINESS IN ANY JURISDICTION IN WHICH IT IS NOT OTHERWISE SUBJECT AS OF
THE DATE HEREOF.


(D)  DURING THE PERIOD OF TWO YEARS AFTER THE CLOSING DATE, THE COMPANY WILL,
UPON REQUEST, FURNISH TO CREDIT SUISSE AND LEHMAN AND ANY HOLDER OF OFFERED
SECURITIES A COPY OF THE RESTRICTIONS ON TRANSFER APPLICABLE TO THE OFFERED
SECURITIES.


(E)  DURING THE PERIOD OF TWO YEARS AFTER THE CLOSING DATE, TD GROUP, THE
COMPANY AND THE OTHER GUARANTORS WILL NOT, AND WILL NOT PERMIT ANY OF THEIR
SUBSIDIARIES TO, RESELL ANY OF THE OFFERED SECURITIES THAT HAVE BEEN REACQUIRED
BY ANY OF THEM.


(F)  DURING THE PERIOD OF TWO YEARS AFTER THE CLOSING DATE, NEITHER THE COMPANY
NOR ANY OF THE GUARANTORS WILL BE OR BECOME, AN OPEN-END INVESTMENT COMPANY,
UNIT INVESTMENT TRUST OR FACE-AMOUNT CERTIFICATE COMPANY THAT IS OR IS REQUIRED
TO BE REGISTERED UNDER SECTION 8 OF THE INVESTMENT COMPANY ACT.


(G)  THE COMPANY WILL PAY ALL EXPENSES INCIDENTAL TO THE PERFORMANCE OF ITS
OBLIGATIONS AND THE GUARANTORS’ OBLIGATIONS UNDER THE OPERATIVE DOCUMENTS,
INCLUDING (I) THE FEES AND EXPENSES OF THE TRUSTEE AND ITS PROFESSIONAL
ADVISORS; (II) ALL EXPENSES INCURRED BY IT IN CONNECTION WITH THE EXECUTION,
ISSUANCE, AUTHENTICATION, PACKAGING AND INITIAL DELIVERY OF THE OFFERED
SECURITIES AND, AS APPLICABLE, THE EXCHANGE SECURITIES (AS DEFINED IN THE
REGISTRATION RIGHTS AGREEMENT), THE PREPARATION AND PRINTING OF THIS AGREEMENT,
THE REGISTRATION RIGHTS AGREEMENT, THE OFFERED SECURITIES, THE INDENTURE, THE
SUPPLEMENTAL INDENTURE, THE PRELIMINARY OFFERING CIRCULAR, ANY OTHER DOCUMENTS
COMPRISING ANY PART OF THE GENERAL DISCLOSURE PACKAGE, THE FINAL OFFERING
CIRCULAR, ALL AMENDMENTS AND SUPPLEMENTS THERETO, EACH ITEM OF SUPPLEMENTAL
MARKETING MATERIAL AND ANY OTHER DOCUMENT RELATING TO THE ISSUANCE, OFFER, SALE
AND DELIVERY OF THE OFFERED SECURITIES AND, AS APPLICABLE, THE EXCHANGE
SECURITIES; (III) THE COST OF QUALIFYING THE OFFERED SECURITIES FOR TRADING IN
THE PORTALSM MARKET AND ANY REASONABLE EXPENSES INCIDENTAL THERETO; (IV) THE
COST OF ANY ADVERTISING APPROVED BY THE COMPANY IN CONNECTION WITH THE ISSUE OF
THE OFFERED SECURITIES; (V) ANY EXPENSES (INCLUDING FEES AND DISBURSEMENTS OF
COUNSEL) INCURRED BY THE COMPANY IN CONNECTION WITH THE QUALIFICATION OF THE
OFFERED SECURITIES OR THE EXCHANGE SECURITIES FOR SALE UNDER THE LAWS OF SUCH
STATES IN THE UNITED STATES AND CANADA AS CREDIT SUISSE MAY REASONABLY DESIGNATE
(SUBJECT TO THE OTHER TERMS SET FORTH IN THIS AGREEMENT) AND THE PRINTING OF
MEMORANDA RELATING THERETO; (VI) ANY FEES CHARGED BY INVESTMENT RATING AGENCIES
FOR THE RATING OF THE OFFERED SECURITIES OR THE EXCHANGE SECURITIES; AND (VII)
ANY EXPENSES INCURRED IN DISTRIBUTING TO THE PURCHASERS THE PRELIMINARY OFFERING
CIRCULAR, ANY OTHER DOCUMENTS COMPRISING ANY PART OF THE GENERAL DISCLOSURE
PACKAGE, THE FINAL OFFERING CIRCULAR (INCLUDING ANY AMENDMENTS AND SUPPLEMENTS
THERETO) AND ANY SUPPLEMENTAL MARKETING MATERIAL. THE COMPANY WILL ALSO PAY OR
REIMBURSE THE PURCHASERS (TO THE EXTENT INCURRED BY THEM) FOR ALL REASONABLE
TRAVEL EXPENSES OF THE PURCHASERS AND THE COMPANY’S OFFICERS AND EMPLOYEES AND
ANY OTHER REASONABLE EXPENSES OF THE PURCHASERS AND THE COMPANY INCURRED IN
CONNECTION WITH ATTENDING OR HOSTING MEETINGS WITH PROSPECTIVE PURCHASERS OF THE
OFFERED SECURITIES.


(H)  IN CONNECTION WITH THE OFFERING, UNTIL CREDIT SUISSE SHALL HAVE NOTIFIED
THE COMPANY OF THE COMPLETION OF THE RESALE OF THE OFFERED SECURITIES, NONE OF
TD GROUP, THE COMPANY OR ANY OF THEIR SUBSIDIARIES HAS OR WILL, EITHER ALONE OR
WITH ONE OR MORE OTHER PERSONS, BID FOR OR PURCHASE FOR ANY ACCOUNT IN WHICH TD
GROUP, THE COMPANY OR ANY OF THEIR SUBSIDIARIES HAS A BENEFICIAL INTEREST ANY
OFFERED SECURITIES ; AND NEITHER TD GROUP, THE COMPANY NOR ANY OF THEIR
SUBSIDIARIES WILL MAKE BIDS OR PURCHASES FOR THE PURPOSE OF CREATING ACTUAL, OR
APPARENT, ACTIVE TRADING IN, OR OF RAISING THE PRICE OF, THE OFFERED SECURITIES.

 

11


--------------------------------------------------------------------------------


 


(I)  THE COMPANY WILL USE THE NET PROCEEDS FROM THE SALE OF THE OFFERED
SECURITIES IN SUBSTANTIALLY THE MANNER DESCRIBED IN THE PRELIMINARY OFFERING
CIRCULAR AND THE FINAL OFFERING CIRCULAR UNDER THE CAPTION “USE OF PROCEEDS”.


(J)  UNTIL THE CONSUMMATION OF THE ISSUE AND THE PURCHASE OF THE OFFERED
SECURITIES ON THE CLOSING DATE PURSUANT TO SECTION 3 OF THIS AGREEMENT, THE
COMPANY AND THE GUARANTORS WILL PROMPTLY NOTIFY CREDIT SUISSE ON BEHALF OF THE
PURCHASERS OF ANY AMENDMENT, SUPPLEMENTATION OR WAIVER OF ANY OF THE TRANSACTION
DOCUMENTS AND, IF APPLICABLE, WILL PROMPTLY PROVIDE CREDIT SUISSE ON BEHALF OF
THE PURCHASERS AND COUNSEL FOR CREDIT SUISSE PHOTOCOPIES OF ANY SUCH AMENDMENTS,
SUPPLEMENTS OR WAIVERS.


6.  FREE WRITING COMMUNICATIONS.  (A)  THE COMPANY REPRESENTS AND AGREES THAT,
UNLESS IT OBTAINS THE PRIOR CONSENT OF CREDIT SUISSE, AND CREDIT SUISSE
REPRESENTS AND AGREES THAT, UNLESS IT OBTAINS THE PRIOR CONSENT OF THE COMPANY,
IT HAS NOT MADE AND WILL NOT MAKE ANY OFFER RELATING TO THE OFFERED SECURITIES
THAT WOULD CONSTITUTE AN ISSUER FREE WRITING COMMUNICATION, IN EACH CASE, OTHER
THAN THE SUPPLEMENT.


(B)  THE COMPANY CONSENTS TO THE USE BY ANY PURCHASER OF A FREE WRITING
COMMUNICATION THAT (I) CONTAINS ONLY (A) INFORMATION DESCRIBING THE PRELIMINARY
TERMS OF THE OFFERED SECURITIES OR THEIR OFFERING OR (B) INFORMATION THAT
DESCRIBES THE FINAL TERMS OF THE OFFERED SECURITIES OR THEIR OFFERING AND THAT
IS INCLUDED IN THE TERMS COMMUNICATION (WHICH TERMS COMMUNICATION CONSTITUTES A
FREE WRITING COMMUNICATION) OR IS INCLUDED IN OR IS SUBSEQUENTLY INCLUDED IN THE
FINAL OFFERING CIRCULAR OR (II) DOES NOT CONTAIN ANY MATERIAL INFORMATION ABOUT
THE COMPANY OR ITS SECURITIES THAT WAS PROVIDED BY OR ON BEHALF OF THE COMPANY,
IT BEING UNDERSTOOD AND AGREED THAT ANY SUCH FREE WRITING COMMUNICATION REFERRED
TO IN CLAUSE (I) OR (II) SHALL NOT BE AN ISSUER FREE WRITING COMMUNICATION FOR
PURPOSES OF THIS AGREEMENT.


7.  CONDITIONS OF THE OBLIGATIONS OF THE PURCHASERS.  THE OBLIGATIONS OF THE
SEVERAL PURCHASERS TO PURCHASE AND PAY FOR THE OFFERED SECURITIES WILL BE
SUBJECT TO THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES ON THE PART OF THE
COMPANY AND THE GUARANTORS HEREIN, TO THE ACCURACY OF THE STATEMENTS OF OFFICERS
OF THE COMPANY AND THE GUARANTORS MADE PURSUANT TO THE PROVISIONS HEREOF, TO THE
PERFORMANCE, IN ALL MATERIAL RESPECTS, BY THE COMPANY AND THE GUARANTORS OF
THEIR OBLIGATIONS HEREUNDER AND TO THE FOLLOWING ADDITIONAL CONDITIONS
PRECEDENT:


(A)  THE PURCHASERS SHALL HAVE RECEIVED A LETTER, DATED THE DATE OF THIS
AGREEMENT, OF ERNST & YOUNG LLP, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT A, CONCERNING THE FINANCIAL INFORMATION WITH RESPECT TO TD GROUP AND ITS
SUBSIDIARIES SET FORTH IN THE GENERAL DISCLOSURE PACKAGE.


(B)  THE PURCHASERS SHALL HAVE RECEIVED A LETTER, DATED THE DATE OF THIS
AGREEMENT, OF KPMG LLP, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT B,
CONCERNING THE FINANCIAL INFORMATION WITH RESPECT TO ATI AND ITS SUBSIDIARIES
SET FORTH IN THE GENERAL DISCLOSURE PACKAGE.


(C)  THE PURCHASERS SHALL HAVE RECEIVED A CERTIFICATE, DATED THE DATE HEREOF, OF
THE CHIEF FINANCIAL OFFICER OF ATI, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT C.


(D)  SUBSEQUENT TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THERE SHALL NOT
HAVE OCCURRED (I) ANY CHANGE, OR ANY DEVELOPMENT OR EVENT INVOLVING A
PROSPECTIVE CHANGE, IN THE CONDITION (FINANCIAL OR OTHER), BUSINESS, PROPERTIES
OR RESULTS OF OPERATIONS OF THE COMPANY, THE GUARANTORS AND THEIR RESPECTIVE
SUBSIDIARIES TAKEN AS ONE ENTERPRISE WHICH, IN THE JUDGMENT OF CREDIT SUISSE AND
LEHMAN, IS MATERIAL AND ADVERSE AND MAKES IT IMPRACTICAL OR INADVISABLE TO
PROCEED WITH COMPLETION OF THE OFFERING OR THE SALE OF AND PAYMENT FOR THE
OFFERED SECURITIES; (II) ANY DOWNGRADING IN THE RATING OF ANY DEBT SECURITIES OF
THE COMPANY BY ANY “NATIONALLY RECOGNIZED STATISTICAL RATING ORGANIZATION” (AS
DEFINED FOR PURPOSES OF RULE 436(G) UNDER THE


 

12


--------------------------------------------------------------------------------



 


SECURITIES ACT), OR ANY PUBLIC ANNOUNCEMENT THAT ANY SUCH ORGANIZATION HAS UNDER
SURVEILLANCE OR REVIEW ITS RATING OF ANY DEBT SECURITIES OF THE COMPANY (OTHER
THAN AN ANNOUNCEMENT WITH POSITIVE IMPLICATIONS OF A POSSIBLE UPGRADING, AND NO
IMPLICATION OF A POSSIBLE DOWNGRADING, OF SUCH RATING) OR ANY ANNOUNCEMENT THAT
THE COMPANY HAS BEEN PLACED ON NEGATIVE OUTLOOK; (III) ANY CHANGE IN U.S. OR
INTERNATIONAL FINANCIAL, POLITICAL OR ECONOMIC CONDITIONS OR CURRENCY EXCHANGE
RATES OR EXCHANGE CONTROLS AS WOULD, IN THE REASONABLE JUDGMENT OF CREDIT SUISSE
AND LEHMAN, BE LIKELY TO PREJUDICE MATERIALLY THE SUCCESS OF THE PROPOSED ISSUE,
SALE OR DISTRIBUTION OF THE OFFERED SECURITIES, WHETHER IN THE PRIMARY MARKET OR
IN RESPECT OF DEALINGS IN THE SECONDARY MARKET; (IV) ANY MATERIAL SUSPENSION OR
MATERIAL LIMITATION OF TRADING IN SECURITIES GENERALLY ON THE NEW YORK STOCK
EXCHANGE, OR ANY SETTING OF MINIMUM PRICES FOR TRADING ON SUCH EXCHANGE; (V) ANY
SUSPENSION OF TRADING OF ANY SECURITIES OF TD GROUP ON ANY EXCHANGE OR IN THE
OVER-THE-COUNTER MARKET; (VI) ANY BANKING MORATORIUM DECLARED BY U.S. FEDERAL OR
NEW YORK AUTHORITIES; (VII) ANY MAJOR DISRUPTION OF SETTLEMENTS OF SECURITIES OR
CLEARANCE SERVICES IN THE UNITED STATES; (VIII) ANY ATTACK ON, OUTBREAK OR
ESCALATION OF HOSTILITIES OR ACT OF TERRORISM INVOLVING THE UNITED STATES OR ANY
DECLARATION OF WAR BY CONGRESS OR ANY OTHER NATIONAL OR INTERNATIONAL CALAMITY
OR EMERGENCY IF, IN THE REASONABLE JUDGMENT OF CREDIT SUISSE AND LEHMAN, THE
EFFECT OF ANY SUCH ATTACK, OUTBREAK, ESCALATION, ACT, DECLARATION, CALAMITY OR
EMERGENCY MAKES IT IMPRACTICAL OR INADVISABLE TO PROCEED WITH COMPLETION OF THE
OFFERING OR SALE OF AND PAYMENT FOR THE OFFERED SECURITIES.


(E)  THE PURCHASERS SHALL HAVE RECEIVED AN OPINION, DATED THE CLOSING DATE, OF
WILLKIE FARR & GALLAGHER LLP, BAKER & HOSTETLER LLP OR OTHER LOCAL COUNSEL TO
THE COMPANY, AS APPLICABLE, SUBSTANTIALLY TO THE EFFECT THAT:

(I)            EACH OF THE COMPANY AND TD GROUP HAS BEEN DULY INCORPORATED AND
IS AN EXISTING CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE, WITH CORPORATE POWER AND AUTHORITY TO OWN ITS PROPERTIES AND CONDUCT
ITS BUSINESS AS DESCRIBED IN THE GENERAL DISCLOSURE PACKAGE, EXCEPT WHERE THE
FAILURE TO HAVE SUCH POWER AND AUTHORITY WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND EACH OF
THE COMPANY AND TD GROUP IS DULY QUALIFIED TO DO BUSINESS AS A FOREIGN
CORPORATION IN GOOD STANDING IN THE JURISDICTIONS, IF ANY, LISTED ON A SCHEDULE
TO SUCH OPINION;

(II)           EACH SUBSIDIARY OF THE COMPANY LISTED ON SCHEDULE B HERETO AND
EACH ENTITY LISTED ON SCHEDULE C HERETO THAT WILL BECOME A SUBSIDIARY OF THE
COMPANY FOLLOWING THE CONSUMMATION OF THE MERGER HAS BEEN DULY INCORPORATED AND
IS AN EXISTING CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION
OF ITS INCORPORATION, WITH POWER AND AUTHORITY (CORPORATE AND OTHER) TO OWN ITS
PROPERTIES AND CONDUCT ITS BUSINESS AS DESCRIBED IN THE GENERAL DISCLOSURE
PACKAGE, EXCEPT WHERE THE FAILURE TO HAVE SUCH POWER AND AUTHORITY WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT; AND EACH SUBSIDIARY OF THE COMPANY IS DULY QUALIFIED TO DO
BUSINESS AS A FOREIGN CORPORATION IN GOOD STANDING IN THE JURISDICTIONS LISTED
ON A SCHEDULE TO SUCH OPINION; ALL OF THE ISSUED AND OUTSTANDING CAPITAL STOCK
OF EACH SUCH SUBSIDIARY OF THE COMPANY HAS BEEN DULY AUTHORIZED AND VALIDLY
ISSUED AND IS FULLY PAID AND NONASSESSABLE; AND THE CAPITAL STOCK OF EACH SUCH
SUBSIDIARY OWNED BY THE COMPANY, DIRECTLY OR THROUGH SUBSIDIARIES, IS, TO THE
KNOWLEDGE OF SUCH COUNSEL, OWNED FREE FROM LIENS, ENCUMBRANCES AND DEFECTS,
EXCEPT FOR LIENS, ENCUMBRANCES AND DEFECTS ON THE CAPITAL STOCK OF THE
SUBSIDIARIES (DIRECT AND INDIRECT) OF THE COMPANY GRANTED IN FAVOR OF THE
LENDERS UNDER OR RELATED TO THE AMENDED CREDIT AGREEMENT;

(III)          THE INDENTURE AS SUPPLEMENTED BY THE SUPPLEMENTAL INDENTURE HAS
BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED; THE OFFERED SECURITIES HAVE BEEN
DULY AUTHORIZED, EXECUTED, AUTHENTICATED, ISSUED AND DELIVERED, ARE CONSISTENT
IN ALL MATERIAL RESPECTS WITH THE INFORMATION IN THE GENERAL DISCLOSURE PACKAGE
AND CONFORM IN ALL MATERIAL RESPECTS TO THE DESCRIPTION THEREOF CONTAINED IN THE
FINAL OFFERING CIRCULAR; AND

13


--------------------------------------------------------------------------------


 

THE INDENTURE AS SUPPLEMENTED BY THE SUPPLEMENTAL INDENTURE AND THE OFFERED
SECURITIES CONSTITUTE VALID AND LEGALLY BINDING OBLIGATIONS OF THE COMPANY AND
THE GUARANTORS ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT THAT THE
ENFORCEMENT THEREOF MAY BE LIMITED BY (I) BANKRUPTCY, INSOLVENCY, FRAUDULENT
TRANSFER, REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF GENERAL APPLICABILITY
RELATING TO OR AFFECTING CREDITORS’ RIGHTS AND (II) GENERAL EQUITY PRINCIPLES
AND THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE
BROUGHT, WHETHER AT LAW OR IN EQUITY;

(IV)          NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF, OR FILING WITH,
ANY GOVERNMENTAL AGENCY OR BODY OR ANY COURT IS REQUIRED FOR THE CONSUMMATION BY
THE COMPANY OR THE GUARANTORS OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND THE OTHER OPERATIVE DOCUMENTS, INCLUDING THE ISSUANCE AND SALE OF THE
OFFERED SECURITIES AND THE EXCHANGE SECURITIES BY THE COMPANY AND THE ISSUANCE
OF THE GUARANTEES AND THE EXCHANGE SECURITY GUARANTEES BY THE GUARANTORS, IN ANY
SUCH CASE EXCEPT (A) AS HAVE BEEN OBTAINED OR WILL BE OBTAINED PRIOR TO THE
CLOSING DATE, (B) AS MAY BE REQUIRED UNDER STATE SECURITIES OR “BLUE SKY” LAWS
IN CONNECTION WITH THE PURCHASE AND DISTRIBUTION OF THE OFFERED SECURITIES BY
THE PURCHASERS, (C) FOR THE ORDER OF THE COMMISSION DECLARING EFFECTIVE THE
EXCHANGE OFFER REGISTRATION STATEMENT OR, IF REQUIRED, THE SHELF REGISTRATION
STATEMENT OR (D) WHERE THE FAILURE TO OBTAIN OR MAKE ANY OF THE FOREGOING WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;

(V)           TO OUR KNOWLEDGE, EXCEPT AS SET FORTH IN THE GENERAL DISCLOSURE
PACKAGE, THERE ARE NO PENDING ACTIONS, SUITS OR PROCEEDINGS AGAINST THE COMPANY,
TD GROUP, ANY OF THEIR SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES IN ANY
NEW YORK OR FEDERAL COURT THAT, WOULD INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, OR WHICH ARE OTHERWISE
MATERIAL IN THE CONTEXT OF THE SALE OF THE OFFERED SECURITIES;

(VI)          THE EXECUTION, DELIVERY AND PERFORMANCE OF THE OPERATIVE
DOCUMENTS, THE CONSUMMATION OF THE TRANSACTIONS THEREIN CONTEMPLATED AND THE
ISSUANCE AND SALE OF THE OFFERED SECURITIES WILL NOT RESULT IN A BREACH OR
VIOLATION OF ANY OF THE TERMS AND PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER
(1) ANY FEDERAL OR NEW YORK STATUTE OR ANY RULE, REGULATION OR ORDER, IN EACH
CASE KNOWN TO SUCH COUNSEL TO BE CUSTOMARILY APPLICABLE TO TRANSACTIONS OF THE
TYPE CONTEMPLATED BY THIS AGREEMENT OR, TO SUCH COUNSEL’S KNOWLEDGE, ANY ORDER,
JUDGMENT OR DECREE SPECIFICALLY NAMING THE COMPANY OR ANY OF ITS SUBSIDIARIES OF
ANY GOVERNMENTAL AGENCY OR BODY OR ANY COURT HAVING JURISDICTION OVER THE
COMPANY OR ANY SUCH SUBSIDIARY OR ANY OF THEIR PROPERTIES, (2) ANY AGREEMENT OR
INSTRUMENT TO WHICH THE COMPANY, TD GROUP OR ANY SUCH SUBSIDIARY IS A PARTY OR
BY WHICH THE COMPANY, TD GROUP OR ANY SUCH SUBSIDIARY IS BOUND OR TO WHICH ANY
OF THE PROPERTIES OF THE COMPANY, TD GROUP OR ANY SUCH SUBSIDIARY IS SUBJECT AND
WHICH IS LISTED ON SCHEDULE F HERETO, OR (3) THE CHARTER OR BY-LAWS OF THE
COMPANY, TD GROUP OR ANY SUCH SUBSIDIARY, EXCEPT IN THE CASE OF CLAUSES (1) AND
(2), FOR BREACHES, VIOLATIONS AND DEFAULTS THAT WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND THE
COMPANY HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY;

(VII)         SUCH COUNSEL HAVE NO REASON TO BELIEVE THAT THE FINAL OFFERING
CIRCULAR, OR ANY AMENDMENT OR SUPPLEMENT THERETO, AS OF THE DATE HEREOF AND AS
OF THE CLOSING DATE, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTED TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING; SUCH COUNSEL HAVE NO REASON TO BELIEVE THAT THE DOCUMENTS
SPECIFIED IN A SCHEDULE TO SUCH COUNSEL’S LETTER, CONSISTING OF THOSE INCLUDED
IN THE GENERAL DISCLOSURE PACKAGE, AS OF THE APPLICABLE TIME AND AS OF

14


--------------------------------------------------------------------------------


 

THE CLOSING DATE, WHEN CONSIDERED TOGETHER WITH THE INFORMATION SET FORTH IN THE
SCHEDULES TO THIS AGREEMENT, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMITTED TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING; IT BEING UNDERSTOOD THAT SUCH COUNSEL NEED EXPRESS NO
OPINION AS TO THE FINANCIAL STATEMENTS, RELATED SCHEDULES AND OTHER FINANCIAL
AND ACCOUNTING INFORMATION CONTAINED IN THE GENERAL DISCLOSURE PACKAGE OR THE
FINAL OFFERING CIRCULAR;

(VIII)        THIS AGREEMENT AND THE COUNTERPARTS TO THIS AGREEMENT TO BE
EXECUTED BY THE ATI GUARANTORS UPON CONSUMMATION OF THE MERGER HAVE BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY AND THE GUARANTORS;

(IX)           THE REGISTRATION RIGHTS AGREEMENT AND THE COUNTERPARTS TO THE
REGISTRATION RIGHTS AGREEMENT TO BE EXECUTED BY THE ATI GUARANTORS UPON
CONSUMMATION OF THE MERGER HAVE BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
THE COMPANY AND THE GUARANTORS AND WILL BE ENFORCEABLE AGAINST THE COMPANY AND
THE GUARANTORS IN ACCORDANCE WITH ITS TERMS, EXCEPT THAT (I) THE ENFORCEMENT
THEREOF MAY BE LIMITED BY (A) BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER,
REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF GENERAL APPLICABILITY RELATING TO
OR AFFECTING CREDITORS’ RIGHTS AND (B) GENERAL EQUITY PRINCIPLES AND THE
DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE BROUGHT,
WHETHER AT LAW OR IN EQUITY AND (II) ANY RIGHTS TO INDEMNITY OR CONTRIBUTION
THEREUNDER MAY BE LIMITED BY FEDERAL AND STATE SECURITIES LAWS AND PUBLIC POLICY
CONSIDERATIONS; AND

(X)            IT IS NOT NECESSARY IN CONNECTION WITH (1) THE OFFER, SALE AND
DELIVERY OF THE OFFERED SECURITIES BY THE COMPANY TO THE PURCHASERS PURSUANT TO
THIS AGREEMENT OR (2) THE RESALES OF THE OFFERED SECURITIES BY THE PURCHASERS IN
THE MANNER CONTEMPLATED BY THIS AGREEMENT, TO REGISTER THE OFFERED SECURITIES
UNDER THE SECURITIES ACT OR TO QUALIFY AN INDENTURE IN RESPECT THEREOF UNDER THE
TRUST INDENTURE ACT.


(F)  THE PURCHASERS SHALL HAVE RECEIVED FROM CRAVATH, SWAINE & MOORE LLP,
COUNSEL FOR THE PURCHASERS, SUCH OPINION OR OPINIONS, DATED THE CLOSING DATE,
WITH RESPECT TO THE INCORPORATION OF THE COMPANY, THE VALIDITY OF THE OFFERED
SECURITIES, THE FINAL OFFERING CIRCULAR AND THE GENERAL DISCLOSURE PACKAGE, THE
EXEMPTION FROM REGISTRATION FOR THE OFFER AND SALE OF THE OFFERED SECURITIES BY
THE COMPANY TO THE PURCHASERS AND THE RESALES BY THE PURCHASERS AS CONTEMPLATED
HEREBY AND OTHER RELATED MATTERS AS CREDIT SUISSE AND LEHMAN MAY REASONABLY
REQUIRE, AND THE COMPANY SHALL HAVE FURNISHED TO SUCH COUNSEL SUCH DOCUMENTS AS
THEY REASONABLY REQUEST FOR THE PURPOSE OF ENABLING THEM TO PASS UPON SUCH
MATTERS.


(G)  THE PURCHASERS SHALL HAVE RECEIVED A CERTIFICATE, DATED THE CLOSING DATE,
OF THE CHIEF EXECUTIVE OFFICER, THE PRESIDENT OR ANY VICE PRESIDENT AND A
PRINCIPAL FINANCIAL OR ACCOUNTING OFFICER OF THE COMPANY IN WHICH SUCH OFFICERS,
TO THE BEST OF THEIR KNOWLEDGE AFTER REASONABLE INVESTIGATION, SHALL STATE THAT
THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY IN THIS AGREEMENT ARE TRUE AND
CORRECT, THAT THE COMPANY HAS COMPLIED IN ALL MATERIAL RESPECTS WITH ALL
AGREEMENTS AND SATISFIED ALL CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED
HEREUNDER AT OR PRIOR TO THE CLOSING DATE, AND THAT, SUBSEQUENT TO THE  DATE OF
THE MOST RECENT FINANCIAL STATEMENTS OF TD GROUP INCLUDED IN THE GENERAL
DISCLOSURE PACKAGE THERE HAS BEEN NO MATERIAL ADVERSE CHANGE, NOR ANY
DEVELOPMENT OR EVENT INVOLVING A PROSPECTIVE MATERIAL ADVERSE CHANGE, IN THE
CONDITION (FINANCIAL OR OTHER), BUSINESS, PROPERTIES OR RESULTS OF OPERATIONS OF
TD GROUP AND ITS SUBSIDIARIES TAKEN AS A WHOLE EXCEPT AS SET FORTH IN THE
GENERAL DISCLOSURE PACKAGE OR AS DESCRIBED IN SUCH CERTIFICATE.


(H)  THE PURCHASERS SHALL HAVE RECEIVED LETTERS, DATED THE CLOSING DATE, OF
ERNST & YOUNG LLP AND KPMG LLP WHICH MEET THE REQUIREMENTS OF SUBSECTIONS (A)
AND (B), RESPECTIVELY, OF THIS

15


--------------------------------------------------------------------------------



 


SECTION, EXCEPT THAT THE PROCEDURES REQUIRED TO BE PERFORMED IN RESPECT THEREOF
SHALL BE PERFORMED THROUGH A DATE THAT IS NOT MORE THAN THREE DAYS PRIOR TO THE
CLOSING DATE FOR THE PURPOSES OF THIS SUBSECTION.


(I)  ON THE CLOSING DATE, THE TRANSACTIONS, INCLUDING THE MERGER, SHALL HAVE
BEEN CONSUMMATED IN A MANNER CONSISTENT IN ALL MATERIAL RESPECTS WITH THE
DESCRIPTION THEREOF IN THE PRELIMINARY OFFERING CIRCULAR AND THE FINAL OFFERING
CIRCULAR.


(J)  THE AMENDED CREDIT AGREEMENT, WHICH CONTAINS TERMS SIMILAR IN ALL MATERIAL
RESPECTS TO THOSE DESCRIBED IN THE PRELIMINARY OFFERING CIRCULAR AND THE FINAL
OFFERING CIRCULAR, SHALL HAVE BECOME EFFECTIVE IN ACCORDANCE WITH ITS TERMS AND
THERE SHALL EXIST AT AND AS OF THE CLOSING DATE (AFTER GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE APPLICATION OF THE PROCEEDS
RECEIVED BY THE COMPANY FROM THE SALE OF THE OFFERED SECURITIES) NO CONDITION
THAT WOULD CONSTITUTE AN EVENT OF DEFAULT UNDER THE TERMS OF THE AGREEMENTS
GOVERNING THE AMENDED CREDIT AGREEMENT AND THE COMPANY SHALL HAVE RECEIVED THE
BORROWINGS UNDER THE INCREMENTAL TERM LOAN IN THE MANNER DESCRIBED IN THE
GENERAL DISCLOSURE PACKAGE.

The Company will furnish the Purchasers with such conformed copies of such
opinions, certificates, letters and documents as the Purchasers reasonably
request. Credit Suisse may in its sole discretion waive on behalf of the
Purchasers compliance with any conditions to the obligations of the Purchasers
hereunder.


8.  INDEMNIFICATION AND CONTRIBUTION.  (A)  THE COMPANY AND THE GUARANTORS WILL,
JOINTLY AND SEVERALLY, INDEMNIFY AND HOLD HARMLESS EACH PURCHASER, ITS OFFICERS,
PARTNERS, MEMBERS, DIRECTORS AND ITS AFFILIATES AND EACH PERSON, IF ANY, WHO
CONTROLS SUCH PURCHASER WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT
OR SECTION 20 OF THE EXCHANGE ACT AGAINST ANY LOSSES, CLAIMS, DAMAGES OR
LIABILITIES, JOINT OR SEVERAL, TO WHICH SUCH PURCHASER MAY BECOME SUBJECT, UNDER
THE SECURITIES ACT OR THE EXCHANGE ACT OR OTHERWISE, INSOFAR AS SUCH LOSSES,
CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR
ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL
FACT CONTAINED IN THE PRELIMINARY OFFERING CIRCULAR OR THE FINAL OFFERING
CIRCULAR, IN EACH CASE AS AMENDED OR SUPPLEMENTED, OR ANY ISSUER FREE WRITING
COMMUNICATION OR SUPPLEMENTAL MARKETING MATERIAL, OR ARISE OUT OF OR ARE BASED
UPON THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT NECESSARY
IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING AND WILL REIMBURSE EACH PURCHASER FOR ANY
LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY SUCH PURCHASER IN CONNECTION WITH
INVESTIGATING OR DEFENDING AGAINST ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR
ACTION, AS SUCH EXPENSES ARE INCURRED; PROVIDED, HOWEVER, THAT NEITHER THE
COMPANY NOR THE GUARANTORS WILL BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT
ANY SUCH LOSS, CLAIM, DAMAGE OR LIABILITY ARISES OUT OF OR IS BASED UPON AN
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT IN OR OMISSION OR ALLEGED OMISSION
FROM ANY OF SUCH DOCUMENTS IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY ANY PURCHASER THROUGH CREDIT SUISSE
SPECIFICALLY FOR USE THEREIN, IT BEING UNDERSTOOD AND AGREED THAT THE ONLY SUCH
INFORMATION CONSISTS OF THE INFORMATION DESCRIBED AS SUCH IN SUBSECTION (B)
BELOW.


(B)  EACH PURCHASER WILL SEVERALLY AND NOT JOINTLY INDEMNIFY AND HOLD HARMLESS
THE COMPANY AND THE GUARANTORS, THEIR DIRECTORS AND OFFICERS AND EACH PERSON, IF
ANY, WHO CONTROLS THE COMPANY OR THE GUARANTORS WITHIN THE MEANING OF SECTION 15
OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT, AGAINST ANY LOSSES,
CLAIMS, DAMAGES OR LIABILITIES TO WHICH THE COMPANY OR THE GUARANTORS, AS THE
CASE MAY BE, MAY BECOME SUBJECT UNDER THE SECURITIES ACT OR THE EXCHANGE ACT OR
OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN
RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED
UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN THE PRELIMINARY OFFERING
CIRCULAR OR THE FINAL OFFERING CIRCULAR, IN EACH CASE AS AMENDED OR
SUPPLEMENTED, OR ANY ISSUER FREE WRITING COMMUNICATION OR SUPPLEMENTAL MARKETING
MATERIAL OR ARISE OUT OF OR ARE BASED UPON THE OMISSION OR THE ALLEGED OMISSION
TO STATE THEREIN A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING, IN EACH CASE TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION

16


--------------------------------------------------------------------------------



 


WAS MADE IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED
TO THE COMPANY BY SUCH PURCHASER THROUGH CREDIT SUISSE SPECIFICALLY FOR USE
THEREIN, AND WILL REIMBURSE ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY
THE COMPANY OR THE GUARANTORS IN CONNECTION WITH INVESTIGATING OR DEFENDING
AGAINST ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR  ACTION, AS SUCH EXPENSES ARE
INCURRED, IT BEING UNDERSTOOD AND AGREED THAT THE ONLY SUCH INFORMATION
FURNISHED BY ANY PURCHASER CONSISTS OF THE FOLLOWING INFORMATION IN THE
PRELIMINARY OFFERING CIRCULAR AND THE FINAL OFFERING CIRCULAR FURNISHED ON
BEHALF OF EACH PURCHASER: UNDER THE CAPTION “PLAN OF DISTRIBUTION” PARAGRAPHS 4,
10 AND 11; PROVIDED, HOWEVER, THAT THE PURCHASERS SHALL NOT BE LIABLE FOR ANY
LOSSES, CLAIMS, DAMAGES OR LIABILITIES ARISING OUT OF OR BASED UPON THE
COMPANY’S OR THE GUARANTORS’ FAILURE TO PERFORM THEIR OBLIGATIONS UNDER SECTION
5(A) OF THIS AGREEMENT.


(C)  PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS SECTION OF NOTICE
OF THE COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY WILL, IF A CLAIM IN
RESPECT THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING PARTY UNDER SUBSECTION
(A) OR (B) ABOVE, NOTIFY THE INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF, BUT
THE FAILURE TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY
LIABILITY THAT IT MAY HAVE UNDER SUBSECTION (A) OR (B) ABOVE EXCEPT TO THE
EXTENT THAT IT HAS BEEN MATERIALLY PREJUDICED (THROUGH THE FORFEITURE OF
SUBSTANTIVE RIGHTS OR DEFENSES) BY SUCH FAILURE; AND PROVIDED FURTHER THAT THE
FAILURE TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY
THAT IT MAY HAVE TO AN INDEMNIFIED PARTY OTHERWISE THAN UNDER SUBSECTION (A) OR
(B) ABOVE.  IN CASE ANY SUCH ACTION IS BROUGHT AGAINST ANY INDEMNIFIED PARTY AND
IT NOTIFIES THE INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF, THE INDEMNIFYING
PARTY WILL BE ENTITLED TO PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT MAY
WISH, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY NOTIFIED, TO ASSUME
THE DEFENSE THEREOF, WITH COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED
PARTY (WHO SHALL NOT, EXCEPT WITH THE CONSENT OF THE INDEMNIFIED PARTY, BE
COUNSEL TO THE INDEMNIFYING PARTY), AND AFTER NOTICE FROM THE INDEMNIFYING PARTY
TO SUCH INDEMNIFIED PARTY OF ITS ELECTION SO TO ASSUME THE DEFENSE THEREOF, THE
INDEMNIFYING PARTY WILL NOT BE LIABLE TO SUCH INDEMNIFIED PARTY UNDER THIS
SECTION FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY SUCH
INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE THEREOF OTHER THAN REASONABLE
COSTS OF INVESTIGATION. NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE INDEMNIFIED PARTY, EFFECT ANY SETTLEMENT OR COMPROMISE OF, OR
CONSENT TO THE ENTRY OF JUDGMENT WITH RESPECT TO, ANY PENDING OR THREATENED
ACTION IN RESPECT OF WHICH ANY INDEMNIFIED PARTY IS OR COULD HAVE BEEN A PARTY
AND INDEMNITY COULD HAVE BEEN SOUGHT HEREUNDER BY SUCH INDEMNIFIED PARTY UNLESS
SUCH SETTLEMENT (I) INCLUDES AN UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PARTY
FROM ALL LIABILITY ON ANY CLAIMS THAT ARE THE SUBJECT MATTER OF SUCH ACTION AND
(II) DOES NOT INCLUDE A STATEMENT AS TO OR AN ADMISSION OF FAULT, CULPABILITY OR
FAILURE TO ACT BY OR ON BEHALF OF ANY INDEMNIFIED PARTY.  NO INDEMNIFYING PARTY
SHALL BE LIABLE FOR ANY SETTLEMENT OR COMPROMISE OF, OR CONSENT TO THE ENTRY OF
JUDGMENT WITH RESPECT TO, ANY SUCH ACTION OR CLAIM EFFECTED WITHOUT ITS CONSENT,
UNLESS SUCH INDEMNIFYING PARTY HAS FAILED, UPON REQUEST BY THE INDEMNIFIED PARTY
PURSUANT TO THIS SECTION 8, TO REIMBURSE THE INDEMNIFIED PARTY FOR LEGAL
EXPENSES DUE PURSUANT TO THIS SECTION 8 WITHIN THIRTY DAYS OF SUCH REQUEST.


(D)  IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION IS UNAVAILABLE OR
INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED PARTY UNDER SUBSECTION (A) OR (B)
ABOVE, THEN EACH INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF THE LOSSES, CLAIMS, DAMAGES OR
LIABILITIES REFERRED TO IN SUBSECTION (A) OR (B) ABOVE (I) IN SUCH PROPORTION AS
IS APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND THE
GUARANTORS ON THE ONE HAND AND THE PURCHASERS ON THE OTHER FROM THE OFFERING OF
THE OFFERED SECURITIES OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE (I) ABOVE IS
NOT PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT
NOT ONLY THE RELATIVE BENEFITS REFERRED TO IN CLAUSE (I) ABOVE BUT ALSO THE
RELATIVE FAULT OF THE COMPANY AND THE GUARANTORS ON THE ONE HAND AND THE
PURCHASERS ON THE OTHER IN CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH
RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES AS WELL AS ANY OTHER
RELEVANT EQUITABLE CONSIDERATIONS. THE RELATIVE BENEFITS RECEIVED BY THE COMPANY
AND THE GUARANTORS ON THE ONE HAND AND THE PURCHASERS ON THE OTHER SHALL BE
DEEMED TO BE IN THE SAME PROPORTION AS THE TOTAL NET PROCEEDS FROM THE OFFERING
(BEFORE DEDUCTING EXPENSES) RECEIVED BY THE COMPANY COMPARED TO THE TOTAL
DISCOUNTS AND COMMISSIONS RECEIVED BY THE PURCHASERS FROM THE COMPANY UNDER THIS
AGREEMENT. THE RELATIVE FAULT SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER
THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE
OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION
SUPPLIED BY

17


--------------------------------------------------------------------------------



 


THE COMPANY OR THE PURCHASERS AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE,
ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH UNTRUE
STATEMENT OR OMISSION. THE AMOUNT PAID BY AN INDEMNIFIED PARTY AS A RESULT OF
THE LOSSES, CLAIMS, DAMAGES OR LIABILITIES REFERRED TO IN THE FIRST SENTENCE OF
THIS SUBSECTION (D) SHALL BE DEEMED TO INCLUDE ANY LEGAL OR OTHER EXPENSES
REASONABLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING
OR DEFENDING ANY ACTION OR CLAIM WHICH IS THE SUBJECT OF THIS SUBSECTION (D).
NOTWITHSTANDING THE PROVISIONS OF THIS SUBSECTION (D), NO PURCHASER SHALL BE
REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF THE AMOUNT BY WHICH THE TOTAL
PRICE AT WHICH THE OFFERED SECURITIES PURCHASED BY IT WERE RESOLD EXCEEDS THE
AMOUNT OF ANY DAMAGES WHICH SUCH PURCHASER HAS OTHERWISE BEEN REQUIRED TO PAY BY
REASON OF SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED
OMISSION. THE PURCHASERS’ OBLIGATIONS IN THIS SUBSECTION (D) TO CONTRIBUTE ARE
SEVERAL IN PROPORTION TO THEIR RESPECTIVE PURCHASE OBLIGATIONS AND NOT JOINT. 
THE COMPANY AND THE PURCHASERS AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF
CONTRIBUTION PURSUANT TO THIS SECTION 8(D) WERE DETERMINED BY PRO RATA
ALLOCATION (EVEN IF THE PURCHASERS WERE TREATED AS ONE ENTITY FOR SUCH PURPOSE)
OR BY ANY OTHER METHOD OF ALLOCATION WHICH DOES NOT TAKE ACCOUNT OF THE
EQUITABLE CONSIDERATIONS REFERRED TO IN THIS SECTION 8(D).


(E)  THE OBLIGATIONS OF THE COMPANY AND THE GUARANTORS UNDER THIS SECTION SHALL
BE IN ADDITION TO ANY LIABILITY WHICH THE COMPANY OR THE GUARANTORS MAY
OTHERWISE HAVE AND SHALL EXTEND, UPON THE SAME TERMS AND CONDITIONS, TO EACH
PERSON, IF ANY, WHO CONTROLS ANY PURCHASER WITHIN THE MEANING OF THE SECURITIES
ACT OR THE EXCHANGE ACT; AND THE OBLIGATIONS OF THE PURCHASERS UNDER THIS
SECTION SHALL BE IN ADDITION TO ANY LIABILITY WHICH THE RESPECTIVE PURCHASERS
MAY OTHERWISE HAVE AND SHALL EXTEND, UPON THE SAME TERMS AND CONDITIONS, TO EACH
PERSON, IF ANY, WHO CONTROLS THE COMPANY OR THE GUARANTORS WITHIN THE MEANING OF
THE SECURITIES ACT OR THE EXCHANGE ACT.


9.  DEFAULT OF PURCHASERS.  IF ANY PURCHASER OR PURCHASERS DEFAULT IN THEIR
OBLIGATIONS TO PURCHASE OFFERED SECURITIES HEREUNDER AND THE AGGREGATE PRINCIPAL
AMOUNT OF OFFERED SECURITIES THAT SUCH DEFAULTING PURCHASER OR PURCHASERS AGREED
BUT FAILED TO PURCHASE DOES NOT EXCEED 10% OF THE TOTAL PRINCIPAL AMOUNT OF
OFFERED SECURITIES, CREDIT SUISSE AND LEHMAN MAY MAKE ARRANGEMENTS SATISFACTORY
TO THE COMPANY FOR THE PURCHASE OF SUCH OFFERED SECURITIES BY OTHER PERSONS,
INCLUDING ANY OF THE PURCHASERS, BUT IF NO SUCH ARRANGEMENTS ARE MADE BY THE
CLOSING DATE, THE NON-DEFAULTING PURCHASERS SHALL BE OBLIGATED SEVERALLY, IN
PROPORTION TO THEIR RESPECTIVE COMMITMENTS HEREUNDER, TO PURCHASE THE OFFERED
SECURITIES THAT SUCH DEFAULTING PURCHASERS AGREED BUT FAILED TO PURCHASE.  IF
ANY PURCHASER OR PURCHASERS SO DEFAULT AND THE AGGREGATE PRINCIPAL AMOUNT OF
OFFERED SECURITIES WITH RESPECT TO WHICH SUCH DEFAULT OR DEFAULTS OCCUR EXCEEDS
10% OF THE TOTAL PRINCIPAL AMOUNT OF OFFERED SECURITIES AND ARRANGEMENTS
SATISFACTORY TO CREDIT SUISSE AND LEHMAN AND THE COMPANY FOR THE PURCHASE OF
SUCH OFFERED SECURITIES BY OTHER PERSONS ARE NOT MADE WITHIN 36 HOURS AFTER SUCH
DEFAULT, THIS AGREEMENT WILL TERMINATE WITHOUT LIABILITY ON THE PART OF ANY
NON-DEFAULTING PURCHASER OR THE COMPANY, EXCEPT AS PROVIDED IN SECTION 10. AS
USED IN THIS AGREEMENT, THE TERM “PURCHASER” INCLUDES ANY PERSON SUBSTITUTED FOR
A PURCHASER UNDER THIS SECTION. NOTHING HEREIN WILL RELIEVE A DEFAULTING
PURCHASER FROM LIABILITY FOR ITS DEFAULT.


10.  SURVIVAL OF CERTAIN REPRESENTATIONS AND OBLIGATIONS.  THE RESPECTIVE
INDEMNITIES, AGREEMENTS, REPRESENTATIONS, WARRANTIES AND OTHER STATEMENTS OF THE
COMPANY OR ITS OFFICERS AND OF THE PURCHASERS SET FORTH IN OR MADE PURSUANT TO
THIS AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT, REGARDLESS OF ANY
INVESTIGATION, OR STATEMENT AS TO THE RESULTS THEREOF, MADE BY OR ON BEHALF OF
ANY PURCHASER, THE COMPANY OR ANY OF THEIR RESPECTIVE REPRESENTATIVES, OFFICERS
OR DIRECTORS OR ANY CONTROLLING PERSON, AND WILL SURVIVE DELIVERY OF AND PAYMENT
FOR THE OFFERED SECURITIES. IF THIS AGREEMENT IS TERMINATED PURSUANT TO
SECTION 9 OR IF FOR ANY REASON THE PURCHASE OF THE OFFERED SECURITIES BY THE
PURCHASERS IS NOT CONSUMMATED, THE COMPANY SHALL REMAIN RESPONSIBLE FOR THE
EXPENSES TO BE PAID OR REIMBURSED BY IT PURSUANT TO SECTION 5 AND THE RESPECTIVE
OBLIGATIONS OF THE COMPANY AND THE PURCHASERS PURSUANT TO SECTION 8 SHALL REMAIN
IN EFFECT.  IF THE PURCHASE OF THE OFFERED SECURITIES BY THE PURCHASERS IS NOT
CONSUMMATED FOR ANY REASON OTHER THAN SOLELY BECAUSE OF THE TERMINATION OF THIS
AGREEMENT PURSUANT TO SECTION 9 OR THE OCCURRENCE OF ANY EVENT SPECIFIED IN
CLAUSE (III), (IV), (VI), (VII) OR (VIII) OF SECTION 7(D), THE COMPANY WILL
REIMBURSE THE PURCHASERS FOR ALL OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE
FEES AND DISBURSEMENTS OF COUNSEL) REASONABLY INCURRED BY THEM IN CONNECTION
WITH THE OFFERING OF THE OFFERED SECURITIES.

 

18


--------------------------------------------------------------------------------


 


11.  NOTICES.  ALL COMMUNICATIONS HEREUNDER WILL BE IN WRITING AND, IF SENT TO
THE PURCHASERS WILL BE MAILED, DELIVERED OR TELEGRAPHED AND CONFIRMED TO THE
PURCHASERS, C/O CREDIT SUISSE SECURITIES (USA) LLC, ELEVEN MADISON AVENUE,
NEW YORK, N.Y. 10010-3629, ATTENTION: LCD-IBD, OR, IF SENT TO THE COMPANY, WILL
BE MAILED, DELIVERED OR TELEGRAPHED AND CONFIRMED TO IT AT 1301 EAST 9TH STREET,
SUITE 3710, CLEVELAND, OH 44114, ATTENTION: CHIEF FINANCIAL OFFICER; PROVIDED,
HOWEVER, THAT ANY NOTICE TO A PURCHASER PURSUANT TO SECTION 8 WILL BE MAILED,
DELIVERED OR TELEGRAPHED AND CONFIRMED TO SUCH PURCHASER.


12.  SUCCESSORS.  THIS AGREEMENT WILL INURE TO THE BENEFIT OF AND BE BINDING
UPON THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND THE PERSONS REFERRED
TO IN SECTION 8, AND NO OTHER PERSON WILL HAVE ANY RIGHT OR OBLIGATION
HEREUNDER, EXCEPT THAT HOLDERS OF OFFERED SECURITIES SHALL BE ENTITLED TO
ENFORCE THE AGREEMENTS FOR THEIR BENEFIT CONTAINED IN THE SECOND AND THIRD
SENTENCES OF SECTION 5(B) HEREOF AGAINST THE COMPANY AS IF SUCH HOLDERS WERE
PARTIES THERETO.


13.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


14.  ABSENCE OF FIDUCIARY RELATIONSHIP.  THE COMPANY AND THE GUARANTORS
ACKNOWLEDGE AND AGREE THAT:


(A)  THE PURCHASERS HAVE BEEN RETAINED SOLELY TO ACT AS INITIAL PURCHASERS IN
CONNECTION WITH THE INITIAL PURCHASE, OFFERING AND RESALE OF THE OFFERED
SECURITIES AND THAT NO FIDUCIARY, ADVISORY OR AGENCY RELATIONSHIP BETWEEN THE
COMPANY, THE GUARANTORS AND THE PURCHASERS HAS BEEN CREATED IN RESPECT OF ANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE PRELIMINARY OFFERING
CIRCULAR OR THE FINAL OFFERING CIRCULAR, IRRESPECTIVE OF WHETHER ANY PURCHASER
HAS ADVISED OR IS ADVISING THE COMPANY OR THE GUARANTORS ON OTHER MATTERS;


(B)  THE PURCHASE PRICE OF THE OFFERED SECURITIES SET FORTH IN THIS AGREEMENT
WAS ESTABLISHED BY THE COMPANY FOLLOWING DISCUSSIONS AND ARMS-LENGTH
NEGOTIATIONS WITH THE PURCHASERS AND THE COMPANY IS CAPABLE OF EVALUATING AND
UNDERSTANDING AND UNDERSTANDS AND ACCEPTS THE TERMS, RISKS AND CONDITIONS OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;


(C)  THE COMPANY AND THE GUARANTORS HAVE BEEN ADVISED THAT THE PURCHASERS AND
THEIR AFFILIATES ARE ENGAGED IN A BROAD RANGE OF TRANSACTIONS WHICH MAY INVOLVE
INTERESTS THAT DIFFER FROM THOSE OF THE COMPANY AND THE GUARANTORS, AND THAT THE
PURCHASERS HAVE NO OBLIGATION TO DISCLOSE SUCH INTERESTS AND TRANSACTIONS TO
COMPANY OR THE GUARANTORS BY VIRTUE OF ANY FIDUCIARY, ADVISORY OR AGENCY
RELATIONSHIP; AND


(D)  THE COMPANY AND THE GUARANTORS WAIVE, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY CLAIMS THEY MAY HAVE AGAINST THE PURCHASERS FOR BREACH OF FIDUCIARY
DUTY OR ALLEGED BREACH OF FIDUCIARY DUTY AND AGREE THAT THE PURCHASERS SHALL
HAVE NO LIABILITY (WHETHER DIRECT OR INDIRECT) TO THE COMPANY OR THE GUARANTORS
IN RESPECT OF SUCH A FIDUCIARY DUTY CLAIM OR TO ANY PERSON ASSERTING A FIDUCIARY
DUTY CLAIM ON BEHALF OF OR IN RIGHT OF THE COMPANY OR THE GUARANTORS, INCLUDING
STOCKHOLDERS, EMPLOYEES OR CREDITORS OF THE COMPANY OR THE GUARANTORS.


15.  APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

The Company and the Guarantors hereby submit to the non-exclusive jurisdiction
of the Federal and state courts in the Borough of Manhattan in The City of New
York in any suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby.  The Company and the Guarantors
irrevocably and unconditionally waive any objection to the laying of venue of
any suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby in Federal and state

19


--------------------------------------------------------------------------------


 

courts in the Borough of Manhattan in The City of New York and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit or proceeding in any such court has been brought in an inconvenient
forum.

 

20


--------------------------------------------------------------------------------


 

If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Company, the Guarantors
and the Purchasers in accordance with its terms.

Very truly yours,

 

 

 

 

TransDigm Inc.

 

 

 

 

By:

/s/ Gregory Rufus

 

 

Name:

Gregory Rufus

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

TransDigm Group Incorporated

 

 

 

 

By:

/s/ Gregory Rufus

 

 

Name:

Gregory Rufus

 

 

Title:

Executive Vice President, Chief Financial Officer and Secretary

 

 

 

 

 

 

 

Avionic Instruments Inc.

 

 

 

 

By:

/s/ Gregory Rufus

 

 

Name:

Gregory Rufus

 

 

Title:

Treasurer and Assistant Secretary

 

 

 

 

 

 

 

Skurka Aerospace Inc.

 

 

 

 

By:

/s/ Gregory Rufus

 

 

Name:

Gregory Rufus

 

 

Title:

Treasurer and Assistant Secretary

 

 

 

 

 

 

 

DAC Realty Corp.

 

 

 

 

By:

/s/ Gregory Rufus

 

 

Name:

Gregory Rufus

 

 

Title:

Treasurer and Assistant Secretary

 


--------------------------------------------------------------------------------


 

Champion Aerospace Inc.

 

 

 

 

By:

/s/ Gregory Rufus

 

 

Name:

Gregory Rufus

 

 

Title:

Treasurer and Assistant Secretary

 

 

 

 

 

 

 

MarathonNorco Aerospace Inc.

 

 

 

 

By:

/s/ Gregory Rufus

 

 

Name:

Gregory Rufus

 

 

Title:

Treasurer and Assistant Secretary

 

 

 

 

 

 

 

ZMP, Inc.

 

 

 

 

By:

/s/ Gregory Rufus

 

 

Name:

Gregory Rufus

 

 

Title:

Treasurer and Assistant Secretary

 

 

 

 

 

 

 

Adams Rite Aerospace, Inc.

 

 

 

 

By:

/s/ Gregory Rufus

 

 

Name:

Gregory Rufus

 

 

Title:

Treasurer and Assistant Secretary

 

 

 

 

 

 

 

Christie Electric Corporation

 

 

 

 

By:

/s/ Gregory Rufus

 

 

Name:

Gregory Rufus

 

 

Title:

Treasurer and Assistant Secretary

 

 

 

 

 

 

 

Sweeney Engineering Corp.

 

 

 

 

By:

/s/ Gregory Rufus

 

 

Name:

Gregory Rufus

 

 

Title:

Secretary and Treasurer

 

 

 

 

 

 

 

CDA InterCorp.

 

 

 

 

By:

/s/ Gregory Rufus

 

 

Name:

Gregory Rufus

 

 

Title:

Secretary and Treasurer

 


--------------------------------------------------------------------------------


 

The foregoing Purchase Agreement
is hereby confirmed and accepted
as of the date first above written.

CREDIT SUISSE SECURITIES (USA) LLC

By  /s/ Edward M. Yorke

 

 

 

 

Name:

Edward M. Yorke

 

 

Title:

Managing Director

 

LEHMAN BROTHERS INC.

By  /s/ William J. Hughes

 

 

 

 

Name:

William J. Hughes

 

 

Title:

Managing Director

 

Acting on behalf of themselves
and as the Representatives of
the several Purchasers


--------------------------------------------------------------------------------


 

SCHEDULE A

Purchaser

 

 

 

Principal Amount of
Offered Securities

 

Credit Suisse Securities (USA) LLC

 

$

180,000,000

 

Lehman Brothers Inc.

 

$

120,000,000

 

 

 

 

 

Total

 

$

300,000,000

 

 


--------------------------------------------------------------------------------


SCHEDULE B

LIST OF COMPANY GUARANTORS

Name of Subsidiary

 

 

 

State or Jurisdiction of Incorporation

 

 

MarathonNorco Aerospace, Inc.

 

Delaware

ZMP, Inc.

 

California

Adams Rite Aerospace, Inc.

 

California

Champion Aerospace Inc.

 

Delaware

Christie Electric Corp.

 

California

Avionic Instruments, Inc.

 

Delaware

Skurka Aerospace Inc.

 

Delaware

DAC Realty Corp.

 

New Jersey

Sweeney Engineering Corp.

 

California

CDA InterCorp.

 

Florida

 


--------------------------------------------------------------------------------


SCHEDULE C

LIST OF ATI GUARANTORS

Name of Subsidiary

 

 

 

State or Jurisdiction of Incorporation

 

 

Avtech Corporation

 

Washington

Transicoil Corporation

 

Delaware

West Coast Specialties, Inc.

 

Washington

Malaysia Aerospace Services, Inc.

 

Delaware

 


--------------------------------------------------------------------------------


SCHEDULE D

Issuer Free Writing Communications

Terms Communication attached as Schedule E hereto.


--------------------------------------------------------------------------------


SCHEDULE E

High Yield Capital Markets

 

Issuer:

 

TransDigm Inc.

 

 

 

Security Description:

 

Senior Subordinated Notes

Face:

 

$300,000,000

Gross Proceeds:

 

$303,000,000

 

 

 

Coupon:

 

7.750%

Maturity:

 

7/15/2014

 

 

 

Offering Price:

 

$101.000 settles plus accrued interest from 1/15/07 interest payment date

Yield to Maturity:

 

7.571%

Spread to Treasury:

 

272

Benchmark:

 

4.250% UST due 8/2015

 

 

 

Yield to Worst:

 

7.521% (based on a YTW Call date of 7/15/2012)

Spread to Treasury:

 

268

Benchmark:

 

4.750% UST due 1/2012

 

 

 

Ratings:

 

B3 / B-

 

 

 

Interest Payment Dates:

 

January 15 and July 15

Commencing:

 

7/15/2007

 

 

 

Optional Redemption:

 

Callable, on or after the following dates, and at the following prices:

 

 

 

 

 

Date

 

Price

 

 

 

 

7/15/2009

 

105.813%

 

 

 

 

7/15/2010

 

103.875%

 

 

 

 

7/15/2011

 

101.938%

 

 

 

 

7/15/2012

 

100.000%

 

 

 

 

and thereafter

 

 

 

 

 

Equity Clawback:

 

Redeem until 7/15/2009 at 107.750% for up to 35.0%

 

 

 

Trade Date:

 

1/31/2007

Settlement Date:

 

2/7/2007 (T+5)

 

 

 

Cusip Numbers:

 

144 A:

 

893647AK3

 

 

RegS:

 

U8936PAE3

 

 

ISIN:

 

USU8936PAE35

 

 

 

Min. Allocation:

 

$1,000

Increments:

 

$1,000

 

 

 

Gross Spread:

 

1.75%

 

 

 

Book-Runners:

 

Credit Suisse Securities (USA) LLC

 

60.00%

 

 

Lehman Brothers Inc.

 

40.00%

 

 

 

Other:

 

The principal amount of the term loan has been decreased by $50 million to
$130 million and the notes in this offering have been increased by $50 million
to $300 million. Total debt at closing does not change.

 

 

 

 

 

Date of Updated Information: January 31, 2007

 

 

This communication is for informational purposes only and does not constitute an
offer to sell, or a solicitation of an offer to buy any security. No offer to
buy securities described herein can be accepted, and no part of the purchase
price thereof can be received, unless the person making such investment decision
has received and reviewed the information contained in the relevant prospectus
or offering circular in making their investment decisions.   This communication
is not intended to be a confirmation as required under Rule 10b-10 of the
Securities Exchange Act of 1934.  A formal confirmation will be delivered to you
separately.  This notice shall not constitute an offer to sell or a solicitation
of an offer to buy, nor shall there be any sale of the notes in any state or
jurisdiction in which such offer, solicitation or sale would be unlawful. The
notes will be offered and sold to qualified institutional buyers in the United
States in reliance on Rule 144A under the Securities Act of 1933, as amended
(the “Act”), and to persons in offshore transactions in reliance on Regulation S
under the Act. The notes have not been registered under the Securities Act or
any state securities laws, and may not be offered or sold in the United States
or to U.S. persons absent registration or an applicable exemption from the
registration requirements.

 


--------------------------------------------------------------------------------


SCHEDULE F

LIST OF CERTAIN AGREEMENTS

1.                                       Stockholders’ Agreement, dated as of
July 22, 2003, by and among TD Holding Corporation, Warburg Pincus Private
Equity VIII, L.P., the other institutional investors whose names and addresses
are set forth on Schedule I thereto and the employees of TransDigm Inc. and
certain of its subsidiaries whose names and addresses are set forth on Schedule
II thereto.

2.                                       Registration Rights Agreement, dated as
of July 22, 2003, among the institutional investors whose names and addresses
are set forth on Schedule I thereto, the employees of TransDigm Inc. and certain
of its subsidiaries whose names and addresses are set forth on Schedule II
thereto and TD Holding Corporation.

3.                                       Tax Sharing Agreement, dated as of July
22, 2003, by and among TD Holding Corporation, TransDigm Holding Company,
TransDigm Inc. and such direct and indirect subsidiaries of TD Holding
Corporation that are listed on Exhibit A thereto.

4.                                       Standard Industrial/Commercial
Single-Tenant Lease — Net, dated as of December 31, 2004, between VHEM, LLC,
d/b/a H&M Properties, and Skurka Aerospace Inc.

5.                                       Guaranty of Lease, dated as of December
31, 2004, by TransDigm Inc. in favor of VHEM, LLC, d/b/a H&M Properties.

6.                                       Indenture, dated as of June 23, 2006,
among TransDigm Inc., TransDigm Group Incorporated, the subsidiary guarantors
from time to time party thereto and The Bank of New York Trust Company, N.A., as
trustee, as supplemented by the First Supplemental Indenture thereto, dated as
of November 2, 2006.

7.                                       Credit Agreement, dated June 23, 2006,
among TransDigm Inc., TransDigm Group Incorporated, the subsidiaries of
TransDigm Inc. from time to time party thereto, the financial institutions from
time to time party thereto, as lenders, Credit Suisse, as administrative agent
and collateral agent, Credit Suisse Securities (USA) LLC and Bank of America
Securities LLC, as joint lead arrangers and joint bookrunners, Bank of America,
N.A., as syndication agent, and Barclays Bank plc, General Electrical Capital
Corporation and UBS Securities LLC, as co-documentation agents.


--------------------------------------------------------------------------------